Exhibit 10.15

LEASE

Wells Fund XIV—150 Apollo Drive, LLC

To

Harris Corporation

At 150 Apollo Drive, Chelmsford, Massachusetts

ARTICLE I

Fundamental Lease Provisions

1.1        Reference Subjects.  Each reference in this Lease to any of the
following subjects shall incorporate the following information. Other terms are
defined throughout this Lease and are indexed in the last Article.

 

Date of Lease:      

As of January 1, 2010

Landlord:      

Wells Fund XIV—150 Apollo Drive, LLC

Landlord’s Address:      

c/o Wells Real Estate Funds

6200 The Corners Parkway

Norcross, GA 30092

Attn: General Counsel

 

With a copy to:

DLA Piper LLP (US)

33 Arch Street, 26th Floor

Boston, MA 02110-1447

Attn: Daniel A. Taylor

 

With a copy to any mortgage of whom Tenant has been given notice and with a copy
to the Property Manager.

 

Landlord’s current mortgage is: None

Tenant:      

Harris Corporation

Tenant’s Address:      

150 Apollo Drive, Chelmsford, Massachusetts

Address of Property:      

150 Apollo Drive, Chelmsford, Massachusetts.

 

1



--------------------------------------------------------------------------------

Building and Property:      

The building known and numbered as 150 Apollo Drive, Chelmsford, Massachusetts
(“Building”), the Building and the parcel of land on which it is located being
collectively referred to as the “Property” and is more particularly described in
Exhibit A attached.

Permitted Uses:      

General office uses, including computer laboratory research and development.

Premises:      

The Building and the Property.

Rentable Floor Area of Premises:      

79,873 rentable square feet (“RSF”), which the parties agree shall be conclusive
for all purposes of this Lease.

Term:      

Initial Term:

     

The period commencing on May 1, 2010 (“Term Commencement Date”) and expiring at
11:59 p.m. on the last day of the eighth (8 th) Lease Year thereafter (“Ending
Date”).

Extension Terms:

     

Two extension terms of five (5) Lease Years each as provided in Section 2.5.

Lease Year:

     

The first Lease Year begins at 12:01 a.m. on the Term Commencement Date and ends
at 11:59 p.m. on the last day of the twelfth full calendar month after said Term
Commencement Date. Each subsequent Lease Year ends at 11:59 p.m. twelve (12)
months after the preceding Lease Year.

Landlord Improvements:      

Landlord is providing no improvements but is providing the Tenant Improvement
Allowance described below.

Landlord’s Construction Representative:      

 

Rent Commencement Date:      

Base Rent shall commence on March 1, 2011 (“Base Rent Commencement Date”).

 

Additional Rent shall commence on the Term Commencement Date (“Additional Rent
Commencement Date”). In addition, Tenant shall be responsible for paying certain
Premises costs during the Early Access Period as provided in Section 2.6.

 

2



--------------------------------------------------------------------------------

Broker(s):      

Cushman & Wakefield as Landlord’s broker and UGL Equis as Tenant’s broker.

Landlord’s Property Manager:

     

Wells Management, Inc.

 

with an address

c/o Wells Real Estate Funds

6200 The Corners Parkway

Norcross, GA 30092

Attn: Asset Manager - East Region

Landlord’s Adviser:

     

Wells Real Estate

 

with an address

c/o Wells Real Estate Funds

6200 The Corners Parkway

Norcross, GA 30092

Attn: Asset Manager - East Region

Parking Allotment:      

All of the parking spaces on the Property solely for the use of Tenant’s
employees and business invitees.

Base Rent:      

Lease Year 1—From the Term Commencement Date to the Rent Commencement Date
(months 1-10), as a concession no Base Rent shall be due.

Initial Term:

     

Lease Year 1—For the last two months of the first Lease Year (months 11-12) Base
Rent shall be at the annual rate of $675,000, as a concession Base Rent shall be
payable only on 60,000 RSF of the Premises ($11.25 x 60,000).

Lease Year 2— Base Rent shall be at the annual rate of $763,750, as a concession
Base Rent shall be payable only on 65,000 RSF of the Premises ($11.75 x 65,000).

Lease Year 3— Base Rent shall be at the annual rate of $857,500,000, as a
concession Base Rent shall be payable only on 70,000 RSF of the Premises ($12.25
x 70,000).

Lease Year 4— Base Rent shall be at the annual rate of $1,018,381, ($12.75 x
79,873).

Lease Year 5— Base Rent shall be at the annual rate of $1,058,317, ($13.25 x
79,873).

Lease Year 6— Base Rent shall be at the annual rate of $1,098,254, ($13.75 x
79,873).

Lease Year 7— Base Rent shall be at the annual rate of $1,138,190, ($14.25 x
79,873).

Lease Year 8— Base Rent shall be at the annual rate of $1,178,127, ($14.75 x
79,873).

 

3



--------------------------------------------------------------------------------

Extension Terms:

   

Base Rent per annum for each Extension Term shall be Fair Market Rent, all as
more fully provided in Section 4.1.2.

Additional Rent:    

All amounts payable by Tenant under this Lease other than Base Rent, including
without limitation Additional Rent as described in Article II.

Tenant Improvement

Allowance:

   

$1,797,142 ($22.50 x 79,873). See Section 3.2.3 and Exhibit E.

Tenant Work:    

To be constructed by Tenant as set forth in Section 3.2 and Exhibit E

Tenant Construction Representative:     Tenant Access Date:    

As provided in the Premises Delivery Schedule attached as Exhibit H. The period
between such date and the Term Commencement Date is referred to as the “Early
Access Period.” See Section 2.6.

Public Liability Insurance:    

$5,000,000

Threshold Amount:    

$100,000

 

4



--------------------------------------------------------------------------------

Other Provisions:    

Early Termination Right. So long as Tenant is not in default continuing beyond
any applicable notice and cure period in the payment of rent either at the time
of its notice or on the Early Termination Date, Tenant shall have the option to
terminate the Term of this Lease effective as of 11:59 pm of February 28, 2016
(“Early Termination Date”) by giving unconditional, irrevocable written notice
thereof to Landlord on or before the date twelve (12) months prior to such Early
Termination Date, time being of the essence. On or before the Early Termination
Date Tenant shall pay to Landlord One Million Three Hundred Forty-five Thousand
Two Hundred Seventy-three Dollars ($1,345,273) (“Termination Payment”) which
amount is comprised of amounts the parties have conclusively agreed are
Landlord’s unamortized transaction costs. The Termination Payment shall be in
addition to, and not in lieu of, all rent due under the Lease for the period
ending on the Early Termination Date. Failure to timely exercise such
termination option shall constitute Tenant’s irrevocable waiver of such option.

 

If Tenant exercises its termination option as set forth above, Tenant shall
peaceably surrender the Premises to Landlord on or before the Early Termination
Date in accordance with Section 5.1.9 of the Lease. If Tenant fails timely to
surrender the Premises or to pay the Termination Amount, the provisions of
Section 5.1.9 of the Lease concerning holdover shall apply, and Tenant shall be
liable for any holdover rent and damages as set forth therein (in addition to
and not in lieu of the Termination Payment set forth above).

 

Signage. Subject to obtaining all approvals required by law and obtaining
Landlord approval not to be unreasonably withheld, conditioned or delayed,
Tenant at its expense may construct exterior signage on the Building in
accordance with Section 8.13 of this Lease. Tenant shall remove such sign at the
end or earlier termination of the Term.

 

Exhibit A

  -   

  Property Description

Exhibit B

  -   

  Tenant Work Insurance Schedule

Exhibit C

  -   

  Initial Hazardous Materials per Section 5.1.8

Exhibit D

  -   

  Subordination, Recognition and Attornment Agreement Form

Exhibit E

  -   

  Tenant Initial Construction

 

5



--------------------------------------------------------------------------------

Exhibit E1

  -   

  Tenant’s Initial Construction Plans

Exhibit F

  -   

  Existing Building Furniture

Exhibit G

  -   

  Building Rules and Regulations

Exhibit H

  –   

  Premises Delivery Schedule

Exhibit I

  –   

  Sign Location

Exhibit J

  –   

  Rooftop Equipment Location

ARTICLE II

Premises and Term

2.1        Premises.  Landlord leases the Premises to Tenant and Tenant leases
the Premises from Landlord, subject to matters of record and matters referred to
below, all of which Tenant shall conform to. Subject to reasonable rules
established from time to time by Landlord, Tenant shall also have appurtenant
rights to use the roads, utilities and easements now or hereafter serving the
Premises in common with others to whom Landlord has granted or hereafter may
grant rights (Landlord reserving the right from time to time to grant and
relocate easements, to alter and diminish the shape and size of the lot and to
alter driveways, walkways, parking areas and utilities serving the Building, all
of which may be done by Landlord so long as the same do not materially and
adversely affect Tenant’s use of the Premises.)

Tenant shall take ownership at no additional cost to Tenant of the existing
Building furniture and equipment listed on Exhibit F attached (“Existing
Building Furniture and Equipment”) which Landlord is making available to Tenant
in its “as is” condition as of the Date of Lease and without any warranty or
representation except that Landlord warrants that there are no outstanding liens
or security interests on the Existing Building Furniture and Equipment. Such
Existing Building Furniture and Equipment shall hereafter be Tenant’s personal
property which shall be at the sole risk of Tenant and such Furniture shall be
removed by Tenant at the end of the Term. (Equipment shall be left at the
expiration of the term of this Lease.)

2.2        Acceptance of Premises.  Landlord shall deliver the Premises to
Tenant with the Building systems, including the electrical, plumbing, and
mechanical systems, in good working order as of the Tenant Access Date. Tenant
acknowledges that it has had full opportunity to inspect the Premises with
engineering and other consultants of its choice. Tenant’s exercise of any of its
rights under this Lease shall be deemed an acknowledgment that the condition of
the Premises is satisfactory and that Landlord has fulfilled all obligations
with respect to such condition except as otherwise expressly set forth in the
Lease. Tenant further acknowledges that, except as expressly set forth herein,
neither Landlord nor any person acting under Landlord has made or implied any
representations or warranties concerning the Premises, their condition or this
Lease.

2.3        Delay in Delivering Possession.  Portions of the Premises are
intended to be delivered to Tenant on the Date of Lease and thereafter
substantially in accordance with the Premises Delivery Schedule attached as
Exhibit H, it being intended that all

 

6



--------------------------------------------------------------------------------

portions of the Premises will be delivered to Tenant in accordance with Exhibit
H, with the final portion of the Premises being delivered on or before the date
set forth as the outside premises delivery date in Exhibit H (“Outside Premises
Delivery Date”). If there is a holding over or retention of possession of any
portion of the Premises by any prior tenant or occupant after the Outside
Premises Delivery Date, Landlord shall not be subject to any liability or
damages for the failure or delay in giving possession; but from and after the
Outside Premises Delivery Date Base Rent and Additional Rent shall be
proportionately abated day for day based on the areas of Premises not delivered
until an area is delivered to Tenant and, in addition, Tenant shall receive on
account of such areas of Premises not delivered one day of free Base Rent for
every day after the Outside Premises Delivery Date until an area is so
delivered, such amount to be taken against Base Rent first payable under this
Lease.

2.4        Term.  This Lease will be for an Initial Term beginning on the Term
Commencement Date and ending on the Ending Date set forth in Section 1.1.

2.5        Option to Extend.  The Lease may be extended for the successive
Extension Term(s) set forth in Section 1.1 by written notice given at least 12
(but not more than 18) months prior to the end of the expiring term, time being
of the essence to such exercise, so long as at the time of such notice and at
the beginning of the Extension Term Tenant is not in default beyond any
applicable notice and cure period, and this Lease is then in full force and
effect. If Tenant fails timely so to exercise its option for any Extension Term,
time being of the essence, Tenant shall have no further extension rights
hereunder. All references to the Term shall mean the Initial Term as it may be
extended by any Extension Term.

2.6        Early Access.  Notwithstanding that the Term shall not commence until
the Term Commencement Date, from and after the Tenant Access Date in Section 1.1
and Exhibit H (such period from the Early Access Date to the Term Commencement
Date being the “Early Access Period”) Tenant shall have access to the portions
of the Premises delivered to Tenant for the purposes of constructing the
Tenant’s Initial Construction and installing furniture, fixtures and equipment,
but not for the purpose of conducting any business activities. From and after
the Tenant Access Date, Tenant shall comply with all of the terms of this Lease
except that, during the Early Access Period Tenant shall have no obligation to
pay Base Rent or Additional Rent as provided for in Sections 4.3 to 4.5, but
Tenant shall pay the cost of all utilities to the Premises they have access to
and other reasonable costs directly attributable to Tenant’s construction and
installation activities such as dumpsters and rubbish removal. If the utilities
or any other such costs are billed to Landlord during the Early Access Period,
then Tenant shall reimburse the cost thereof to Landlord as Additional Rent
within thirty days of being billed for the same.

 

7



--------------------------------------------------------------------------------

ARTICLE III

Landlord’s Work and Tenant Work

3.1        Landlord Work.  Landlord will provide no work or improvements to the
Premises (Landlord’s Work).

3.2        Tenant Work.

3.2.1     General.  “Tenant Work” shall mean all work, including improvements,
additions and alterations, in or to the Premises other than any Landlord’s Work.
Without limiting the generality of the foregoing, Tenant Work shall specifically
include all attached carpeting, all signs visible from the exterior of the
Premises, and any change in the exterior appearance of the windows in the
Premises (including shades, curtains and the like). The Construction Documents
for the Tenant’s Initial Construction and all other Tenant Work (a) costing in
excess of the Threshold Amount or (b) visible from the exterior of the Building
or affecting any exterior element or any roof, structural, mechanical,
electrical, utility, fire protection or life safety systems or other systems or
equipment of the Building shall be subject to Landlord’s prior written approval,
not to be unreasonably withheld, conditioned or delayed. Cosmetic work within
the Premises consisting of painting, carpeting and wall coverings and the like,
provided it is not visible from the exterior of the Building and does not affect
any exterior element or any roof, structural, mechanical, electrical, utility,
fire protection or life safety systems or other systems or equipment of the
Building (“Cosmetic Work”) shall not require Landlord’s consent or be included
in the calculation of the Threshold Amount, and no prior notice to or approval
by Landlord of such Cosmetic work is required. All Tenant Work shall be arranged
and paid for by Tenant as provided herein. Tenant shall neither propose nor
effect any Tenant Work (i) which adversely affects any structural component of
the Building (including, without limitation, exterior walls, core walls, roofs,
or floor slabs), (ii) which is incompatible with or adversely affect the
electrical, mechanical utility, fire protection or life safety or other systems
or equipment of the Building, (iii) which adversely affects other property than
the Premises, or (iv) which might diminish the value of the Premises for general
use for the Permitted Uses. If Tenant installs any Tenant Work requiring but not
receiving Landlord’s approval, Landlord may notify Tenant to remove such Work
which Tenant shall promptly thereafter remove.

3.2.2    Construction Documents.  In connection with the execution of this Lease
Landlord has given its consent to Tenant’s conceptual plans for initial Tenant
Work attached as Exhibit E1 (“Tenant’s Initial Construction”). Landlord shall
review Tenant’s Construction Documents for Tenant’s Initial Construction as
provided for below. No Tenant Work shall be effected except in accordance with
complete construction drawings and specifications (“Construction Documents”). If
the Tenant Work is required to be approved by Landlord as provided in
Section 3.2.1, then the Construction Documents shall be submitted to and must be
approved by Landlord prior to commencement of the Tenant Work, such approval not
to be unreasonably withheld, conditioned or delayed if the Construction
Documents conform to the requirements of this Lease. At the time Landlord
approves such Construction Documents, Landlord shall have the right to notify
Tenant which portions of such Tenant Work, if any, must be removed by Tenant at
the end of

 

8



--------------------------------------------------------------------------------

the Term, and any such portions so designated by Landlord shall be removed by
Tenant at the end of the Term. The Construction Documents shall be prepared by
an architect (“Tenant’s Architect”) experienced in the construction of tenant
space improvements, and if the Tenant Work is required to be approved by
Landlord as provided in Section 3.2.1, the identity of such Architect shall be
approved by Landlord in advance, such approval not to be unreasonably withheld,
conditioned or delayed. Tenant shall be solely responsible for the liabilities
of and expenses of all architectural and engineering services relating to Tenant
Work, for the adequacy, accuracy, and completeness of the Construction
Documents, and for the conformance of the Tenant Work to all laws, codes and
design standards even if approved by Landlord and even if Tenant’s Architect or
any engineers has been otherwise engaged by Landlord in connection with the
Building. The Construction Documents shall set forth in reasonable detail the
requirements for construction of the Tenant Work and shall show all work
necessary to complete the Tenant Work including all cutting, fitting, and
patching and all connections to all Building systems. Submission of the
Construction Documents to Landlord for approval shall be deemed a warranty by
Tenant that all Tenant Work described in the Construction Documents (i) complies
with all applicable laws, codes and design standards, (ii) does not adversely
affect any structural component of the Building (including, without limitation,
exterior walls, exterior windows, core walls, roofs or floor slabs), (iii) is in
all respects compatible with and does not adversely affect any mechanical,
electrical, utility, fire protection or life safety systems or other systems or
equipment of the Building, (iv) does not affect any property other than the
Premises, (v) conforms to floor loading limits and all other Building system
capacities, (vi) and with respect to all materials, equipment, designs,
processes, or products included within Tenant Work, does not infringe on any
patent or other proprietary rights of others. Landlord’s approval of
Construction Documents shall only signify Landlord’s consent to the Tenant Work
shown thereon and shall not result in any responsibility of Landlord concerning
compliance of the Tenant Work with laws, coordination of any aspect of the
Tenant Work with any other aspect of the Tenant Work or any component or system
of the Building, or the feasibility of constructing the Tenant Work without
damage or harm to the Building, all of which shall be the sole responsibility of
Tenant. Within 30 days after substantial completion of any Tenant Work, whether
or not the same costs less or more than the Threshold Amount, Tenant shall
furnish to Landlord plans showing the Tenant Work and adjoining portions of the
Premises “as built.”

3.2.3    Performance of Tenant Work.  If the Tenant Work is required to be
approved by Landlord as provided in Section 3.2.1, then the identity of any
person or entity (including any employee or agent of Tenant) performing any
Tenant Work (“Tenant Contractor”) shall be approved in advance by Landlord, such
approval not to be unreasonably withheld, conditioned or delayed. Once any
Tenant Contractor has been approved, then the same Contractor may thereafter be
used by Tenant until Landlord notifies Tenant that such Tenant Contractor is no
longer approved. Tenant shall procure all necessary governmental permits,
licenses and approvals before undertaking any Tenant Work. Tenant shall perform
all Tenant Work at Tenant’s risk in compliance with all applicable laws and
codes and in a good and workmanlike manner employing new

 

9



--------------------------------------------------------------------------------

materials of good quality and producing a result at least equal in quality to
the other parts of the Premises. When any Tenant Work is in progress, Tenant
shall cause to be maintained insurance as described in the Tenant Work Insurance
Schedule attached as Exhibit B and such other insurance as may be reasonably
required by Landlord covering any additional hazards due to such Work, and, if
the value of such Work exceeds the Threshold Amount also such bonds or other
assurances of satisfactory completion and payment as Landlord may reasonably
require, in each case for the benefit of Landlord. All public liability
insurance required in Exhibit B shall name Landlord, Landlord’s Adviser,
Property Manager and mortgagees as additional insureds, shall contain waivers of
subrogations in favor of all insureds and shall be primary coverage as to any
other coverage maintained by any such additional insured. Prior to commencing
any work within the Premises, Tenant shall deliver to Landlord certificates of
all insurance referred to above. If the Tenant Work is required to be approved
by Landlord as provided in Section 3.2.1, Tenant shall reimburse Landlord’s
reasonable costs of reviewing the proposed Tenant Work and inspecting
installation of the same. At all times while performing Tenant Work, Tenant
shall require any Tenant Contractor to comply with all applicable laws. Each
Tenant Contractor shall work on the Premises without causing labor disharmony,
coordination difficulties, or delay to or impairing of any guaranties,
warranties, damage to the Building or damage to the work of any other
contractor. Tenant shall, and shall cause each Tenant Contractor and its
subcontractors to, indemnify and hold the Indemnitees (described in
Section 5.1.5) harmless from any claim, loss or expense arising in whole or in
part out of any act or neglect committed by such persons while on the Premises
to the same extent as Tenant has so agreed in this Lease, the indemnities of
Tenant and Tenant Contractor and its subcontractors to be joint and several. No
delay or failure to perform or complete any Tenant Work, including the Tenant’s
Initial Construction, shall affect the Term Commencement Date, the Rent
Commencement Date or any obligation of Tenant.

Tenant, at Tenant’s expense, shall perform all Tenant Work considered necessary
or desirable by Tenant to make the Premises ready for Tenant’s occupancy
(“Tenant’s Initial Construction”) other than, if any, the Landlord Work
described in Section 3.1, all such Tenant Work to be accordance with the
provisions of this Section and Exhibit E. So long as no default by Tenant has
occurred continuing beyond any applicable notice and cure period, Landlord shall
provide the Tenant Improvement Allowance to Tenant described in Section 1.1 in
accordance with the provisions of Exhibit E.

3.2.4    Payment for Tenant Work.  Tenant shall pay the entire cost of all
Tenant Work and shall keep the Premises, including Tenant’s leasehold, and all
of Landlord’s Property free of liens. If any lien is filed or attaches which is
claimed to be attributable to Tenant or persons acting under Tenant, then Tenant
shall promptly (and always within 30 days) discharge the same.

3.3        Construction Representatives.  In connection with the parties
respective rights under this Article III, each party may rely on written
approvals and notices given by

 

10



--------------------------------------------------------------------------------

any person designated as the Construction Representative of the party in
Section 1.1, or of any successor to such person of whom a party has been given
notice.

ARTICLE IV

Rent

4.1.1    Base Rent - Initial Term.  Base Rent during the Initial Term will be as
set forth in Section 1.1.

4.1.2    Base Rent - Extension Terms.  If the Term is extended for any of the
Extension Terms, then Base Rent will be as set forth in Section 1.1 and as
follows:

Fair Market Rent shall be a per annum amount of Base Rent for the Premises for
each year of an Extension Term. Fair Market Rent shall be ascertained as
follows: Not later than eight months prior to the end of expiring term Landlord
shall give written notice to Tenant setting forth Landlord’s determination of
fair market rent for each of the Lease years of the Extension Term in question
(which may be different from year to year). Within 1 month following Landlord’s
notice Tenant shall either propose its determination of fair market rent by
giving notice thereof to Landlord or shall accept Landlord’s determination. If
Tenant proposes its determination of fair market rent, then Landlord and Tenant
shall meet for the purpose of reaching agreement. If the parties have been
unable to reach agreement within forty-five days after Landlord’s receipt of
Tenant’s proposal, then Landlord shall give notice to Tenant of an appraiser
whom Landlord designates to ascertain such rent. If within 10 days of such
notice Tenant objects to such person then Tenant shall give notice to Landlord
and designate another appraiser. Both such appraisers shall meet and within 10
days designate a third appraiser, who alone shall within 30 days of his or her
designation ascertain such fair market rent; provided, however, that the two
appraisers or the single appraiser, as the case may be, may extend any period
provided for in this Section upon their own or any party’s motion. If the two
appraisers fail to designate the third appraiser within such time, then either
Landlord or Tenant may request the then President of the Greater Boston Real
Estate Board or successor organization to designate the third appraiser; and if
such person fails to designate a third appraiser within 30 days, then the
American Arbitration Association, Boston Office (“AAA”) may be so requested to
designate the third appraiser. Any appraiser designated shall have had at least
10 years experience in the appraising, leasing, ownership or management of
1,000,000 or more square feet of floor area of buildings similar in character to
the Premises in the greater Boston area and shall be a member of the American
Society of Real Estate Counselors or hold an MAI designation from the Appraisal
Institute, or respective successor organizations.

Fair market rent shall be based on current transactions between non-affiliated
parties for rentals for comparable Class A space in the North I495 Massachusetts
Submarket, for comparable terms and for tenants of comparable creditworthiness
and with appropriate adjustments made as necessary to establish comparability
including without limitation all then-current prevailing market conditions and
relevant factors such

 

11



--------------------------------------------------------------------------------

as rent concessions, tenant improvement allowances, cash allowances, free rent
and the like, and with rental historically paid under this Lease disregarded. If
the parties do not agree in writing on such rent, then the written opinion of
fair market rent of the appraiser so chosen as provided above shall conclusively
establish such rent (“Fair Market Rent”). The proceedings before the third
appraiser to determine Fair Market Rent shall be conducted in accordance with
the commercial arbitration rules of the AAA insofar as such rules are not
inconsistent with the provisions of this Lease (in which case the provisions of
this Lease shall govern) and both parties shall have the opportunity to present
evidence in accordance with reasonable procedures prescribed by the chosen
appraiser consistent with such commercial arbitration rules, and the fee of the
chosen appraiser giving his or her written opinion of Fair Market Rent shall be
paid equally by the parties and the parties shall bear their own other
appraisers and attorneys fees and expenses. If the AAA shall cease to provide
arbitration for commercial disputes in Boston, the third appraiser shall be
appointed by JAMS or, if it does not then exist, any successor organization to
either JAMS or the AAA providing substantially the same services, and in the
absence of such an organization, by a court of competent jurisdiction under the
arbitration act of The Commonwealth of Massachusetts. The decision of the
appraiser determining Fair Market Rent shall be final and binding on the
parties.

If Landlord should delay in giving the notice which begins the valuation
procedures of this paragraph, or if the process should otherwise be delayed for
any reason, then such procedures shall nevertheless remain in effect and be
applicable when and as invoked with respect to Base Rent payable during the
Extension Term; but until such procedures are completed Tenant shall pay on
account of such Base Rent at the rate established for Base Rent for the last
twelve months of the expiring term and upon Fair Market Rent being established
shall pay the same within 10 days retroactively to the beginning of the
Extension Term in question.

4.2.1    Payment.  As consideration for this Lease, Tenant covenants to pay to
Landlord, without setoff, reduction, counterclaim or defense and, except as
otherwise expressly set forth herein without abatement, the total amounts
respectively of Base Rent and Additional Rent for the Term when due pursuant to
this Lease. From and after the respective Base Rent Commencement Date and
Additional Rent Commencement Date on the first day of each month during the Term
(i) 1/12 of the amount of Base Rent due for the Lease Year in question shall be
paid in equal monthly installments in advance, and (ii) Taxes, Insurance and
Landlord’s Operating Expenses shall be paid as Additional Rent as provided in
Section 4.3 (“Additional Rent”). Tenant shall make ratable payment of Base Rent
and Additional Rent for any period of less than a month at such Rent
Commencement Dates or the end of the Term. All payments of Base Rent, Additional
Rent and other sums due shall be paid in current U.S. exchange by check drawn on
a clearinghouse bank at the Address of Landlord or such other place as Landlord
may from time to time direct (or if requested by Landlord in the case of Base
Rent, by electronic fund transfer to an account designated from time to time by
Landlord). As used in this Lease, the term “rent” shall mean Base Rent,
Additional Rent and any other amount payable by Tenant under this Lease.

 

12



--------------------------------------------------------------------------------

4.2.2    Net Return to Landlord.  It is intended that rent payable hereunder
shall be a net return to Landlord throughout the Term, free of cost, charge,
offset, diminution or other deduction excepting those costs that this Lease
expressly provides to be borne by Landlord, and all provisions hereof shall be
construed in terms of such intent.

4.3        Additional Rent — Landlord’s Taxes.  Tenant shall pay as Additional
Rent all of Landlord’s Taxes for each fiscal period wholly included in the Term
(and a ratable amount for the first and last Lease years). Landlord’s Taxes
shall be paid in advance in monthly installments on the first day of each month
in amounts reasonably estimated from time to time by Landlord to provide for the
full payment of Landlord’s Taxes on the date 30 days before such Taxes are due
(with further payment by Tenant or repayment to Tenant as the case may be within
10 days following determination of the final amount of Landlord’s Taxes for a
fiscal period.)

Tenant shall have the right to seek at its own cost to reduce, maintain the
existing level of, or resist increases in (collectively, “abatements”)
Landlord’s Taxes, for any fiscal tax period wholly within the Term. If Tenant
fails to notify Landlord that it intends to prosecute an abatement at least 45
days prior to the date abatements may be filed without loss of rights, then
Landlord shall have such right. If Tenant does prosecute an abatement, it will
not thereafter compromise or terminate such prosecution without giving Landlord
at least 45 days’ prior notice and opportunity to assume such prosecution. If
Landlord elects to prosecute any abatement not prosecuted by Tenant or any other
abatement for a fiscal tax period partially within the term, Landlord shall
notify Tenant and Tenant shall, within 10 days, elect by notice to Landlord
whether Tenant desires to receive the benefits of such abatement proceeding.
Tenant’s failure timely to make such election shall be deemed an election not to
receive the benefits of such abatement. If Tenant elects to receive the benefits
of the abatement proceeding prosecuted by Landlord, Landlord’s Taxes shall also
mean and include Landlord’s reasonable costs (including fees of attorneys,
appraisers and other consultants) incurred in seeking such abatement whether or
not successful and whether or not such efforts involve filing actual abatement
applications or initiation of other formal proceedings; and in such case
Landlord shall pay to Tenant the net proceeds received from any abatement
allocable to Landlord’s Taxes which Tenant has theretofore paid. If Tenant
elects (or is deemed to elect) not to receive the benefits of any abatement
proceeding prosecuted by Landlord, Landlord’s Taxes shall not include Landlord’s
costs in prosecuting such abatement; but Landlord shall be entitled to retain
the proceeds of such abatement even if allocable to Landlord’s Taxes which
Tenant has theretofore paid. Both Landlord and Tenant shall reasonably cooperate
with the moving party in prosecuting any abatement.

“Landlord’s Taxes” means all taxes, assessments, betterments, excises, user fees
and all other governmental charges and fees of any kind or nature, or
impositions or agreed payments in lieu thereof or voluntary payments made in
connection with the provision of governmental services or improvements of
benefit to the Premises (including any so-called linkage, impact or voluntary
betterment payments), and all penalties and interest thereon if due to Tenant’s
failure to make timely payments, assessed or imposed

 

13



--------------------------------------------------------------------------------

against the Premises or the Property of which the Premises are a part (including
without limitation any personal property taxes levied on such property or on
fixtures or equipment used in connection therewith), other than a federal or
state income tax of general application. If during the Term the present system
of ad valorem taxation of property shall be changed so that, in lieu of or in
addition to the whole or any part of such ad valorem tax there shall be
assessed, levied or imposed on such Property or Premises or on Landlord any kind
or nature of federal, state, county, municipal or other governmental capital
levy, income, sales, franchise, excise or similar tax, assessment, levy, charge
or fee (as distinct from the federal and state income tax in effect on the Term
Commencement Date) measured by or based in whole or in part upon Premises or
Property valuation, mortgage valuation, rents, services or any other incidents,
benefits of measures of real property or real property operations, then any and
all of such taxes, assessments, levies, charges and fees shall be included
within the meaning of the term Landlord’s Taxes.

4.4        Additional Rent — Insurance.  Landlord shall maintain throughout the
Term all risk insurance covering the Premises against fire and other hazards,
casualties and contingencies (including boiler and machinery, flood and
earthquake coverage) appropriate to the Premises (and in any case including rent
continuation coverage of no less than one year’s Base Rent and Additional Rent
on account of Landlord’s Taxes, Insurance, and Operating Expenses, in amounts
sufficient to prevent Landlord becoming a co-insurer of any loss and in any
event in amounts not less than stipulated from time to time by mortgagees. In
addition, Landlord may also obtain and maintain comprehensive general liability
insurance covering Landlord, Landlord’s Adviser, Property Manager, mortgagees
and others having an interest in the Property, environmental insurance covering
the Premises against hazardous materials being released onto the Premises, the
Property or land is related thereto, and such other liability and indemnity
insurance as Landlord may from time to time reasonably decide (all such
insurance referred to in this section being “Insurance”). Tenant shall pay as
Additional Rent, all costs of Insurance attributable to the Term in advance in
monthly installments on the first day of each month in amounts reasonably
estimated from time to time by Landlord to provide for the full payment of the
costs of Insurance on the date 30 days before such costs are due (with further
payment by Tenant or payment to Tenant as the case may be within 10 days
following determination of the final amount of all such costs of Insurance owing
for the fiscal period in question).

4.5        Additional Rent — Landlord’s Operating Costs.  “Landlord’s Operating
Expenses” means all costs to Landlord of (i) the amount of Insurance deductibles
as long as such costs are costs as defined in 4.5(iii) of this Section 4.5,
(ii) a management fee in the greater of (a) 1.5% of all Base Rent and Additional
Rent required to be paid by Tenant to Landlord or (b) $1,125 per month, and
(iii) costs on account of replacements of building systems, including but not
limited to mechanical, electrical, plumbing, fire and life safety ascertained in
accordance with the following: If Landlord, in its reasonable discretion,
installs a new or replacement capital item under clause (iii), the cost of such

 

14



--------------------------------------------------------------------------------

item together with an interest factor at three percentage points above the then
“Prime Rate” (as published in the Wall Street Journal or comparable financial
publication reasonably selected by Landlord) at the time such cost is incurred,
shall be considered as though such cost and interest comprised a direct
reduction loan amortizing over the useful life of such item, and the annual
amortization amount shall be included in Landlord’s Operating Expenses. Tenant
shall pay as Additional Rent, all of Landlord’s Operating Costs attributable to
the Term in advance in monthly installments on the first day of each month in
amounts reasonably estimated from time to time by Landlord to provide for the
full payment of such costs on the dates 30 days before such costs are due (with
further payment by Tenant or payment to Tenant as the case may be within 10 days
following determination of the final amount of all such costs owing for the
fiscal period in question).

4.6        Survival.  Without implying that other covenants do not survive, the
covenants of this Article IV shall survive the Term.

ARTICLE V

Additional Covenants

5.1        Tenant’s Covenants.  Tenant agrees during the Term and such further
time as Tenant or any person claiming through Tenant occupies any part of the
Premises to do and perform the following, all at Tenant’s cost (it being
intended that Tenant as the sole tenant of the Building shall be solely
responsible for all maintenance, repair and services to the Building excepting
only those matters to be performed by Landlord as provided in Sections 5.2, 6.3
and 6.4):

5.1.1    Utilities.  Tenant shall arrange for, provide and pay directly (and
assume all risk of service interruptions) for all water, sewer, oil, gas,
electricity and other energy or utility services which serve the Premises and
deposits or bonds in connection therewith, all such arrangements to be made on
or before the Term Commencement Date.

Tenant shall have the right to select and contract with third party utility
providers to the Premises, including but not limited to an electric utility
provider, a telecommunications provider and a fiber optic provider. Landlord
shall permit providers of utilities selected by Tenant access to the Premises
without charge. Tenant shall indemnify and hold Landlord harmless from and
against any and all liabilities, losses, claims, costs and expenses arising from
or related to the activities of any third party utility providers to the
Premises. Tenant shall have the right, at Tenant’s cost but without charge by
Landlord, to bring dual feed telecom, dual feed power, TV cable and satellite TV
into the Building, provided that any such installation is coordinated with
Landlord.

5.1.2    Maintenance.  Subject only to Landlord’s obligations in Sections 5.2,
6.3 and 6.4, Tenant shall be responsible for the entire Premises and Property
and shall manage, maintain, repair, replace, clean, secure, protect, defend and
keep in compliance with all governmental requirements the Premises and Property
and all improvements and appurtenances and all utilities, facilities,
installation and equipment

 

15



--------------------------------------------------------------------------------

used in connection therewith, including all walls, all floor coverings, glass,
windows, doors, partitions, exterior and interior lighting, elevators,
electrical, plumbing, heating, ventilating, fire protection and life safety,
security and other building systems, water and sewage systems serving the
Premises and other fixtures or equipment serving the Premises and Property,
keeping the Premises, the Property and all improvements and appurtenances in at
least as good condition as on the Term Commencement Date or in such better
condition as are put in thereafter, damage by casualty and taking and normal
wear and tear excepted. Without limitation, Tenant shall provide all cleaning,
janitorial services, rubbish disposal, exterior building maintenance consistent
with that practiced by prudent responsible owners of comparable buildings,
maintenance of all gas, water, electric and other utilities serving the
Premises, and shall repair and maintain the grounds, parking areas, and walkways
appurtenant to the Premises, and shall provide landscaping and snowplowing
services thereto. Further, while Landlord shall be responsible for any
replacements of the roof, curtainwall, including glass and mullions, stairs and
stairwells as provided in Section 5.2.1, Tenant shall be responsible for the
maintenance and repair of all such components as provided above in this Section.
All obligations required by this Lease of Tenant shall be performed in
accordance with first-class suburban office building standards in the North I495
Massachusetts Submarket area and so as to maintain in full force and effect all
warrantys of which Tenant has been given notice. Tenant shall enter into
maintenance contracts with recognized and experienced specialized vendors (such
contracts and vendors to be subject to Landlord’s approval not to be
unreasonably withheld, conditioned or delayed) providing for the periodic
servicing of the elevators and mechanical and other building systems as required
by good building management practices. Tenant shall have the right to contract
with an independent, reputable property management company at its sole cost and
discretion, the identity of whom shall be subject to Landlord’s approval, not to
be unreasonably withheld, conditioned or delayed.

While Tenant shall be responsible as provided above in this Section for the
repair and maintenance of all building systems, including but not limited to
mechanical, electrical, plumbing, fire and life safety systems, it shall be
Landlord’s responsibility to replace any such systems or components thereof if
such systems or components have failed or in Landlord’s reasonable judgment
otherwise require replacement so long as such replacement was not due to
Tenant’s negligence or failure to perform its obligations as provided above in
this Section. Landlord’s replacement of such systems or components shall be
deemed a capital expenditure and such expenditure shall be amortized and billed
as Additional Rent to Tenant in the manner provided in Section 4.5, unless such
replacement was due to Tenant’s negligence or failure to perform its obligations
in which case Tenant shall be responsible for such replacement. Tenant shall
promptly notify Landlord of any system or component that has failed setting
forth in reasonable detail the repair history with respect to item in question.

5.1.3    Use and Compliance with Law.  Tenant shall occupy the Premises only for
the Permitted Uses. At all time Tenant shall comply with all laws, ordinances
and bylaws, regulations, codes, (including, without limitation, the Americans
With Disabilities Act of 1990, or “ADA”) permits, orders and conditions of any
special permits

 

16



--------------------------------------------------------------------------------

or other governmental approvals (“law” or “laws”) applicable from time to time
to the Premises or Tenant or both, foreseen or unforeseen, and whether or not
the same interfere with Tenant’s occupancy. Except for the installation of
Landlord’s Work required by Section 3.1, if any, Tenant shall procure all
approvals, licenses and permits, in each case promptly giving Landlord true and
complete copies of the same and all applications therefor. Tenant shall never
overload any of the Building systems, including the floors and mechanical,
electrical and structural systems, and shall also keep the Premises equipped
with appropriate safety appliances and comply with all requirements of insurance
and of insurance inspection or rating bureaus. It is intended that Tenant bear
the sole risk of all present or future laws affecting the Premises, and Landlord
shall not suffer any reduction in any rent on account of the enforcement of
laws. Tenant shall comply with the Building Rules and Regulations attached as
Exhibit G. Landlord shall comply with all laws which apply to those services
Landlord is required to provide to Tenant under Section 5.2.1 or under any other
express provision of this Lease.

5.1.4    Liens and Encumbrances.  Tenant shall keep the Premises (and Landlord’s
interest therein) and Tenant’s leasehold (and Tenant’s interest therein) free
of, and shall within 30 days discharge, any attachment, lien, security interest
or other encumbrance which arises as a result of any act or omission of Tenant
or persons acting under Tenant.

5.1.5    Indemnities.  Tenant shall indemnify, save harmless and defend
Landlord, Landlord’s Advisor, Property Manager and mortgagees and their
respective officers, directors, managers, members, partners, agents and
employees, (“Indemnitees”) from all liability, claim, damage, cost or loss
arising out of (i) any negligent act or omission by Tenant or persons acting
under Tenant to the extent not caused by the negligence of Landlord or persons
acting under Landlord, and (ii) any injury, loss, theft or damage to any person
or property caused by Tenant or otherwise resulting from any act or neglect of
Tenant or persons acting under Tenant. In addition, if Landlord or any
Indemnitees shall become or be made a party to any claim or action instituted by
Tenant against any third party, or by any third party against Tenant, or by or
against any person claiming through or under Tenant for foreclosure of any lien,
attachment or mortgage on the Premises existing in violation of Tenant’s
covenants then Tenant shall also so indemnify Landlord and Indemnitees.

Landlord shall indemnify, save harmless and defend Tenant and its officers,
directors, managers, members, partners, agents and employees, (“Indemnitees”)
from all liability, claim, damage, cost or loss arising out of any negligent act
or omission by Landlord or persons acting under Landlord to the extent not
caused by the negligence of Tenant or persons acting under Tenant.

Without implying that other covenants do not survive, the covenants of this
Section shall survive the Term.

 

17



--------------------------------------------------------------------------------

5.1.6    Landlord’s Right to Enter; Interruptions; Signage.  Landlord and
persons acting under Landlord may upon such notice and in such manner as is
reasonable under the circumstance enter the Premises and Property during
business hours (and in case of emergency at any time) in exercise of any rights
reserved to Landlord, or to inspect the Premises, or to take measurements of the
Premises, or to secure or protect the Premises, and similarly may show the
Premises to prospective purchasers and lenders, and during the last 12 months of
the Term prospective tenants (and during the last 12 months of the Term may keep
affixed in suitable places on the Building and Property notices for letting so
long as it does not interfere with Tenant’s sign or business operations). In
addition, Landlord may affix at its expense a suitable sign in the proximity to
the main entrance to the Premises at a location approved by Tenant, such
approval not to be unreasonably withheld, conditioned or delayed, identifying
the Premises as property owned by Landlord. Any free-standing sign of Tenant’s
identifying the Premises shall also appropriately identify the Premises as
property owned by Landlord. Except in case of emergency, Landlord shall provide
Tenant at least 24 hours written notice of any entry to the space (and if
feasible under the circumstances, at least 48 hours notice).

5.1.7    Personal Property.  All personal property of any person which is
located on the Premises shall be at the sole risk of Tenant. Landlord shall not
be liable for any loss or damage to person or property resulting from any
accident, theft, vandalism or other occurrence on the Premises, including damage
resulting from water, wind, ice, steam, explosion, fire, smoke, chemicals, the
rising of water or leaking or bursting of pipes or sprinklers, defect, failure
or any other cause except if such loss or damage is caused solely and directly
by Landlord’s negligence or willful misconduct. In no event shall Landlord ever
be liable for any interruption or failure of any provider of utilities to the
Premises.

5.1.8    Damage, Nuisance.  Tenant shall not itself, nor shall Tenant permit
persons acting under Tenant to, either with or without negligence, injure,
overload, deface, damage or otherwise harm the Premises or any part thereof;
fail to cause to Premises to comply with all laws; use the Premises contrary to
any law or in a manner likely to create any nuisance or to invalidate or
increase the premiums for insurance on the Building or its contents; permit the
emission, discharge, release or other escape or introduce into the septic or
sewage disposal system or any drains on the Property any oil or petroleum
products, asbestos, polychlorinated biphenyls, toxic mold or any substances
which because of their quantitative concentration, biological, chemical,
radioactive, flammable, explosive, infectious, toxic or other characteristics
constitute or may reasonably be expected to constitute or contribute to a danger
or hazard to the health, safety or welfare of any person, the Premises, the
Property or the environment (collectively, “hazardous materials”), or allow the
storage, generation, disposal or use of such hazardous materials (collectively
“hazardous materials activities”) in any manner not sanctioned by law or by the
highest standards prevailing in the industry for such activities; nor shall
Tenant permit to be brought onto the Premises any hazardous materials except to
use in the ordinary course of Tenant’s business, and then only after

 

18



--------------------------------------------------------------------------------

written notice is given to Landlord of the identity of such materials (Tenant
warranting that the identity of all such materials so used or intended to be
used is as set forth on Exhibit C); permit any noise or odors to emanate beyond
the Premises; or permit any waste whatsoever to the Premises or Property.
Without limitation, hazardous materials shall include all substances described
in the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. 9601 et seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. 6901 et seq.; Superfund Amendments and
Reauthorization Act of 1986, Public Law No. 99-499 as amended (“SARA”); Toxic
Substances Control Act, 15 U.S.C. Section 2601 et seq. as amended (“TSCA”); the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et seq. as
amended; the Massachusetts Hazardous Waste Management Act, as amended, M.G.L.
Chapter 21, and the Massachusetts Oil and Hazardous Material Release Prevention
Act, as amended, M.G.L. Chapter 21E and in any other laws governing similar
matters as they may be adopted and amended from time to time. Landlord may
inspect the Premises and Property from time to time, and Tenant will cooperate
with such inspections. If required by any mortgagee or governmental authority or
if Landlord has a reasonable basis to believe a release of hazardous materials
may have occurred or a threat of release exists on or about the Premises or
hazardous materials activities have taken place that do not conform to all laws,
then Landlord may, but need not, perform appropriate testing in a commercially
reasonable manner and the reasonable costs thereof shall be reimbursed to
Landlord by Tenant upon demand as Additional Rent. Tenant shall execute
affidavits, representations and the like from time to time at Landlord’s request
concerning Tenant’s best knowledge and belief regarding the presence or absence
of hazardous materials and hazardous materials activities at the Premises, and
Tenant shall furnish a copy to Landlord within 10 days after receipt of any
notice from any person alleging that hazardous materials have been released on
or from the Premises, or that hazardous materials activities have taken place at
the Premises which are not in compliance with laws. In all events, and without
limitation, Tenant shall indemnify all Indemnitees in the manner elsewhere
provided in this Lease with respect to hazardous materials and hazardous
materials activities at the Premises whether or not consented to by Landlord
(and for these purposes, loss indemnified shall include without limitation any
costs of investigation or remediation, any claim of personal injury or property
damage to any person and any claimed decrease in value of or adverse impact on
marketability to Landlord’s property including the Premises). Without implying
that other covenants do not survive, the covenants of this Section shall survive
the Term. Tenant shall from time to time upon Landlord’s request confirm all of
the foregoing covenants directly to mortgagees, and in that connection shall
execute and deliver to such mortgagees hazardous materials indemnities in such
form and substance as such mortgagees then require of borrowers.

5.1.9    Yield Up.  At the expiration or earlier termination of the Term, Tenant
and all persons claiming through Tenant shall without the necessity of notice
surrender the Premises broom-clean and in good condition, normal wear and tear
and damage by casualty or taking excepted, and also deliver all keys (or lock
combinations) to the Premises; remove all Tenant Work which Landlord designated
for removal at the time

 

19



--------------------------------------------------------------------------------

it approved such Tenant Work; remove all trade fixtures and personal property
whether or not bolted or otherwise attached; remove all of Tenant’s signs
wherever located; and in all cases shall repair damage which results from such
removal. Any property not so removed shall be deemed abandoned, shall at once
become the property of Landlord, and may be disposed of in such manner as
Landlord shall see fit; and Tenant shall pay the actual cost of removal and
disposal to Landlord within 30 days after demand. Notwithstanding the foregoing
Tenant shall not be obligated to remove any of the improvements, equipment or
fixtures that existed upon Tenant’s Access Date, including but not limited to
the generator, supplemental HVAC units, cabling trays, or other Equipment.

5.1.10  Holding Over.  If Tenant (or anyone claiming through Tenant) shall
remain in possession of the Premises or any part thereof after the Term without
a written agreement executed by Landlord, then without limiting Landlord’s other
rights and remedies the person remaining in possession shall be deemed a tenant
at sufferance, and Tenant shall thereafter pay monthly rent (pro rated for such
portion of any partial month as such person shall remain in possession) at a
rate equal to one and one-half times the amount payable as Base Rent for the
twelve-month period immediately prior to such termination, together with all
Additional Rent also payable as provided in this Lease; and after Landlord’s
acceptance of the full amount of such rent for the first month following the
Term the person remaining in possession shall be deemed a tenant at sufferance
at such rent and otherwise subject to all of the provisions of this Lease.
Notwithstanding the foregoing provisions of this paragraph, Landlord may
exercise any process in force in the state in which the Premises are located or
any other right or remedy permitted to it by law.

5.1.11  Transfer - Assignment and Subletting.  Tenant, voluntarily or
involuntarily, shall not assign this Lease, or sublet, license or otherwise
permit the occupancy of all or any portion of the Premises (all or any of the
foregoing being referred to as “Transfers”, and all assignees, and other
occupants are referred to as “Transferees”) without obtaining on each occasion
the prior written consent of the Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Any Transfer without such consent
which is not a Permitted Transfer (hereafter described) shall be a default under
this Lease. Permitted Transfer meeting the requirements of the following
paragraph require no consent of Landlord.

This Lease may be assigned or the Premises may be sublet in whole or substantial
part after prior notice to Landlord and compliance with the procedures set forth
hereafter in this Section, but without the consent of the Landlord, (i) to any
corporation into or with which Tenant is merged or consolidated or to any
corporation to which all or substantially all of the Tenant’s assets are
transferred, or (ii) to any parent corporation which owns all or substantially
all of the common stock of Tenant (“Tenant’s Parent”), any subsidiary
corporation which Tenant owns all or substantially all of the common stock, or
any commonly owned corporation which Tenant’s Parent owns all or substantially
all of the common stock (all of the foregoing being “Tenant Affiliates”),
provided, however, that in

 

20



--------------------------------------------------------------------------------

both cases of clauses (i) and (ii) the Transferee corporation shall (a) agree in
an instrument reasonably satisfactory to Landlord to be bound by all of the
terms and conditions of this Lease, and (b) shall itself have a net worth at
least equal to Tenant’s net worth as of the Term Commencement Date or as of the
calendar quarter most recently ended prior to the date of the proposed Transfer,
whichever of Tenant’s net worth is the higher. Tenant may also sublet up to 51%
of the Premises to any Tenant Affiliate upon compliance with the following
procedures in this Section but without regard to clauses (a) and (b) above; but
any subletting of more than 51% of the Premises shall comply with such clauses
(a) and (b). All of the foregoing in this paragraph are referred to as
“Permitted Transfers”.

Landlord shall not be required to consent to any Transfer (Permitted Transfers
do not require such consent) to any person which would be of such character as
would be inappropriate in Landlord’s reasonable judgment as a tenant for a first
class office building; and in no event shall Landlord be required to consent to
any assignment or subletting of all or substantially all of the Premises unless
(i) the financial condition of any Transferee of any assignment or subletting of
all or substantially all of the Premises shall be reasonably satisfactory to
Landlord and (ii) the Transferee shall agree in an instrument reasonably
satisfactory to Landlord to be bound by all of the terms and conditions of this
Lease. Tenant’s request for consent to a Transfer, or notice in the case of a
Permitted Transfer, shall include a copy of the proposed Transfer instrument,
together with reasonably detailed financial, business and other information
about the proposed Transferee in detail reasonably satisfactory to Landlord. If
Tenant makes a Transfer hereunder (other than a Permitted Transfer), and if the
aggregate rent and other amounts payable to Tenant in connection with such
Transfer exceed the sum of (x) all Base Rent and Additional Rent payable with
respect to the space in question plus (y) Tenant’s reasonable out-of-pocket
costs paid to Transferee or third parties to procure the Transfer amortized and
taken into account on a straight-line basis over the term of the Transfer, then
Tenant shall pay to Landlord, as Additional Rent, fifty percent (50%) of the
amount of such excess. Except for Permitted Transfers, if Tenant does Transfer
with (or without) Landlord’s consent more than 25,000 RSF of the Premises in the
aggregate, then any option Tenant may have with respect to Extension Options
shall automatically be terminated and the Term shall end upon the expiration of
the then current Initial or Extension Term as the case may be.

In all events notwithstanding any Transfer and whether or not the same is a
Permitted Transfer or consented to by Landlord, Tenant’s (and any guarantor’s)
liability to Landlord shall remain direct and primary, and any Transferee by
means of an assignment or the subletting of all or substantially all of the
Premises shall likewise remain jointly and severally, directly and primarily
liable to Landlord in the case of further Transfers. In the case of any
requested consent to such a Transfer by assignment or such subletting, Tenant
shall deliver to Landlord together with Tenant at the time of such request (i) a
true and complete copy of the proposed transfer instrument containing all of the
terms and conditions of such Transfer, and (ii) a written agreement of the
Transferee in form reasonably approved by Landlord agreeing with Landlord to
perform and observe all of the terms, covenants and conditions of this Lease.
Tenant shall pay to

 

21



--------------------------------------------------------------------------------

Landlord as Additional Rent Landlord’s reasonable attorneys’ fees not to exceed
$2,500 for each Transfer in reviewing any Transfer requiring Landlord’s consent,
whether or not Landlord consents to the same. Any Transferee of all or
substantially all of Tenant’s interest in the Premises, including any Permitted
Transfer, shall be deemed to have agreed directly with Landlord to be jointly
and severally liable with Tenant for the performance of all of Tenant’s
covenants under this Lease; and such assignee shall upon Landlord’s request
execute and deliver an instrument as aforesaid in confirmation thereof (and
agrees that its failure to do so shall be subject to the default provisions).
Landlord may collect rent and other charges from any Transferee (and upon notice
such Transferee shall pay directly to Landlord) and Landlord shall apply the
amount so collected to the rent reserved and next due hereunder. No Transfer or
Landlord’s consent thereto shall be deemed a waiver of the provisions of this
Section, or the acceptance of any Transferee as a tenant, or a release of Tenant
or any guarantor or other person from direct and primary liability for the
performance of all of the covenants of this Lease. The consent by Landlord to
any Transfer shall not relieve Tenant or any Transferee from the obligation of
obtaining the express consent of Landlord to any modification of such Transfer
or a further Transfer; nor shall Landlord’s consent alter in any manner
whatsoever the terms of this Lease, to claim for any Transfer at all times shall
be subject and subordinate.

5.1.12  Third Party Litigation.  If Landlord, Landlord’s Adviser or Property
Manager are made parties to any litigation commenced by or against Tenant or by
or against any person claiming through Tenant with respect to the Premises,
Tenant agrees to pay, as Additional Rent, all costs of Landlord in connection
with such litigation including reasonable counsel fees and litigation costs,
except in the sole instances where Landlord or Tenant have commenced the
litigation against one another or where Landlord has been adjudicated in any
litigation to have acted with gross negligence or willful misconduct. Without
implying that other provisions of this Lease do not survive, the provisions of
this Section shall survive the end of the Term.

5.2        Landlord’s Covenants.

5.2.1    Landlord’s Services.  Landlord shall pay Landlord’s Taxes, obtain and
maintain Insurance and maintain, repair and replace the structural elements of
the foundation, floor/ceiling slabs, columns, beams, elevator shafts, stairwells
and the exterior fence bordering the adjoining cemetery (to the extent Landlord
is otherwise obligated to care for such fence) (collectively, “Building
Structure”), and in addition Landlord shall as needed replace (but not maintain
and repair, such obligation be an obligation of Tenant) the roof, exterior
curtain wall including windows and mullions, and stairs and stairwells, keeping
the same in the condition Tenant is required to keep the remainder of the
Premises so long as any damage thereto was not do to the act, neglect or
violation of any covenant of this Lease by Tenant or its Transferees or any of
their agents, employees or independent contractors (and in any such case, Tenant
and not Landlord shall be responsible for repairing and replacing such damaged
items).

 

22



--------------------------------------------------------------------------------

If Landlord shall be in default in its express obligations set forth in this
Lease (subject to any applicable notice and cure periods) and such default
materially disrupts the conduct of Tenant’s business in the Premises for the
uses permitted under this Lease, Tenant may thereafter give notice to Landlord
that Tenant intends to exercise a Tenant’s Cure as described below (“Tenant’s
Cure Notice”). If such default and disruption continues for a period of thirty
(30) days after Landlord’s receipt of Tenant’s Cure Notice (or, if such default
cannot reasonably be cured within such thirty (30) day period, such longer
period as is reasonably required under the circumstances so long as Landlord has
in good faith commenced such cure within such thirty (30) day period and
thereafter prosecutes the same with reasonable diligence to completion), then
Tenant may (but shall not be obligated) thereafter to perform such of the
defaulted obligations of Landlord as shall eliminate such disruption (“Tenant’s
Cure”), provided, however, that notwithstanding the foregoing (a) no default by
Landlord under the provisions of Sections 6.3 and 6.4 shall ever give rise to
Tenant’s rights to effect a Tenant’s Cure and (b) if any Mortgagee gives Tenant
notice before Tenant is entitled to commence Tenant’s Cure that it will cause a
Tenant’s Cure, then Tenant shall not be entitled to effect a Tenant’s Cure so
long as such Mortgagee commences within thirty (30) days and diligently
prosecutes the same with reasonable promptness. In performing any Tenant’s Cure
Tenant shall do only that work reasonably necessary to cure those portions of
Landlord’s default that are disrupting the conduct of Tenant’s business, and
shall perform all such work in a good and workmanlike manner with a responsible
contractor. Landlord shall reimburse all of the Tenant’s reasonable costs,
including but not limited to out of pocket costs paid to third parties for
performing such Tenant’s Cure and an internal project management fee equal to a
third party project manager’s fee within thirty (30) days after written demand
to Landlord therefor accompanied by reasonable back-up documentation.

5.2.2    Quiet Enjoyment.  Upon performing all covenants of this Lease, Tenant
may peaceably and quietly hold the Premises during the Term, subject always to
the terms of this Lease, provisions of law, and matters of record to which this
Lease is or may become subordinate. This covenant is in lieu of any other
so-called quiet enjoyment covenant, whether express or implied.

ARTICLE VI

Insurance; Casualty; Taking

6.1.1    Tenant shall, at its own cost and expense, maintain during the Term
insurance for the benefit of Tenant, Landlord, Landlord’s Adviser, Property
Manager and mortgagees from insurers rated at least A-/X by A.M. Best, with
terms and coverages reasonably satisfactory to Landlord and with such increases
in limits as Landlord may from time to time reasonably request provided that
such limits are similar to those then being provided by similar types of tenants
in the greater Boston area under leases of similar types of premises for similar
uses, and/or as may be required by mortgagees. Initially, Tenant shall maintain
the following on an occurrence basis:

(A)

    

Commercial general liability insurance, with coverage for premises/operations,
personal injury, and contractual liability with combined limits of liability of
not less than the amounts set forth in Section 1.1.

 

23



--------------------------------------------------------------------------------

(B)

    

Workers’ compensation insurance with statutory benefits and employers’ liability
insurance in the following amounts: each accident, $500,000; disease (policy
limit), $500,000; disease (each employee), $500,000.

Within 30 days after the Date of Lease, and at least 30 days prior to each
policy renewal date, Tenant shall deliver to Landlord certificate(s) evidencing
such coverages, and stating that such insurance may not be canceled or amended
so as to materially and adversely affect Landlord’s interest without at least 30
days’ prior written notice to Landlord. Liability insurance maintained by Tenant
with respect to the Premises shall be deemed to be primary insurance, and any
liability insurance maintained by Landlord with respect to the Premises shall be
deemed secondary to it. On all liability insurance Landlord, Landlord’s Adviser
and Property Manager (and if requested, Landlord’s mortgagees) shall be named as
additional insureds.

6.1.2    Insurance by Landlord.  If Tenant fails to perform any covenant in
Section 6.1, then without limiting any of Landlord’s other rights and
notwithstanding any other provision of this Lease concerning notice and cure of
defaults, Landlord may obtain such insurance, and Tenant shall pay the cost
thereof and Landlord’s related expenses upon demand as Additional Rent.

6.2        Waivers of Subrogation.  Any insurance carried by Tenant with respect
to the Premises or personal property on the Premises shall include an
endorsement denying to the insurer rights of subrogation against Landlord,
Landlord’s Adviser and Property Manager. Without limiting any other provisions
of this Lease, Tenant waives any rights of recovery against Landlord for injury
or loss due to hazards required to be covered under Section 6.1.

6.3        Damage or Destruction of Premises.  If through no act or neglect of
Tenant or persons acting under Tenant the Premises or any part thereof shall be
damaged by fire or other insured casualty, then, subject to the following
provisions of this Section, Landlord shall proceed with diligence, subject to
then applicable laws and at the expense of Landlord (but only to the extent of
insurance proceeds received and made available to Landlord by any mortgagee) to
cause to be repaired such damage, excluding uncompleted Tenant Work and any
fixtures, equipment or personal property which Tenant is required or permitted
to remove at the end of the Term (which items shall be Tenant’s responsibility
to repair). However, if any damage occurs through the act or neglect of Tenant
or persons acting under Tenant or if any act or neglect of Tenant or such person
prevents Landlord or its mortgagees from collecting all insurance proceeds, then
the cost of repairing the casualty damage shall be paid by Tenant except to the
extent any insurance proceeds are actually received by Landlord or mortgagees
(they being under no obligation to litigate their entitlement), and there shall
be no abatement of rent. If any casualty occurs to the Premises during the last
two Lease years of the Term and its repair will reasonably cost more than
$500,000 and $250,000 respectively for the second to last

 

24



--------------------------------------------------------------------------------

and last Lease years, then in any such case, this Lease and the Term hereof may
be terminated at the election of Landlord by a notice in writing of its election
so to terminate given to Tenant within 6 months following adjustment of such
casualty loss with the insurer, the effective termination date being not less
than 30 nor more than 60 days thereafter.

Subject to the foregoing Tenant shall be entitled to a just abatement of Base
Rent during the period of impaired use of the Premises, in no event however
exceeding 12 months. If any mortgagee refuses without fault by Tenant to permit
insurance proceeds to be applied to replacement of the Premises or if neither
Landlord nor such mortgagee has commenced such replacement within 6 months
following adjustment of such casualty loss with the insurer, then Tenant may
until any such replacement commences give written notice to Landlord and
mortgagees terminating this lease at least 45 days thereafter, and if such
replacement has not commenced by the end of such 45 day period this Lease shall
thereupon terminate but if such replacement has commenced within such period it
shall not terminate. Except as provided in this paragraph, Tenant’s obligation
to pay all rent and to perform and observe all other covenants and conditions of
this Lease shall not be affected by any damage or casualty, and the Term of this
Lease and rent hereunder shall continue nonetheless.

6.4        Eminent Domain.  In the event that all or any substantial part of the
Premises, meaning more than 50% of floor area, is taken (other than for
temporary use, hereafter described) by public authority under power of eminent
domain (or by conveyance in lieu thereof), then by notice given within three
months following the recording of such taking (or conveyance) in the appropriate
registry of deeds, this Lease may be terminated at Landlord’s election 30 days
after such notice, and rent shall be apportioned as of the date of termination.
If this Lease is not terminated as aforesaid, subject to the rights of
mortgagees Landlord shall within a reasonable time thereafter, diligently
restore what may remain of the Premises (excluding any items installed or paid
for by Tenant which Tenant is permitted or may be required to remove upon
expiration) to a tenantable condition. In the event some portion of rentable
floor area is taken (other than for temporary use) and this Lease is not
terminated, Base Rent shall be proportionally abated for the remainder of the
Term. In the event of any taking of the Premises or any part thereof for
temporary use, (i) this Lease shall be and remain unaffected thereby and rent
shall not abate, and (ii) Tenant shall be entitled to receive for itself such
portion or portions of any award made for such use with respect to the period of
the taking which is within the Term, provided that if such taking shall remain
in force at the expiration or earlier termination of this Lease, then Tenant
shall pay to Landlord a sum equal to the reasonable cost of performing Tenant’s
obligations hereunder with respect to surrender of the Premises and upon such
payment shall be excused from such obligations.

So long as Tenant is not then in breach of this Lease beyond any applicable
notice and cure period, any specific damages which are expressly awarded to
Tenant on account of its relocation expenses and specifically so designated
shall belong to Tenant. Except

 

25



--------------------------------------------------------------------------------

as provided in the preceding sentences of this paragraph, Landlord reserves to
itself, and Tenant releases and assigns to Landlord, all rights to damages
accruing on account of any taking or by reason of any act of any public
authority for which damages are payable. Tenant agrees to execute such further
instruments of assignment as may be reasonably requested by Landlord, and to
turn over to Landlord any damages that may be recovered in any proceeding or
otherwise; and Tenant irrevocably appoints Landlord as its attorney-in-fact with
full power of substitution so to execute and deliver in Tenant’s name, place and
stead all such further instruments if Tenant shall fail to do so after 10 days
notice.

ARTICLE VII

Default

7.1        Events of Default.  If Tenant fails to pay Base Rent, Additional Rent
or any other sum when due and such default continues for five business days
after Tenant’s receipt of written notice; or if more than two default notices
are properly given in any twelve months period, or if Tenant (or any Transferee)
makes any Transfer of the Premises in violation of this Lease, or if a petition
is filed by Tenant (or any Transferee or guarantor) for insolvency or for
appointment of a receiver, trustee or assignee or for adjudication,
reorganization or arrangement under any bankruptcy act or other applicable law
or if any similar petition is filed against Tenant (or any Transferee or
guarantor) and such petition is not dismissed within sixty days thereafter, or
if any representation or warranty made by Tenant is untrue in any material
respect, or if Tenant fails to perform any other covenant or condition hereunder
and such default continues longer than any period expressly provided for the
correction thereof (and if no period is expressly provided then for 30 days
after notice is given, provided, however, that such 30 day period shall be
reasonably extended in the case of any non-monetary default if the matter
complained of can be cured but the cure cannot be completed within such period
and Tenant begins promptly and thereafter proceeds diligently to complete the
cure), then and in any such case, Landlord and its agents lawfully may, in
addition to any remedies for any preceding breach, immediately or at any time
thereafter without demand or notice and with or without process of law, enter
upon any part of the Premises in the name of the whole or mail or deliver a
notice of termination of the Term of this Lease addressed to Tenant at the
Premises or any other address herein, and thereby terminate the Term and
repossess the Premises as of Landlord’s former estate. At Landlord’s election
such notice of termination may be included in any notice of default. Upon such
entry or mailing the Term shall terminate, all executory rights of Tenant and
all obligations of Landlord will immediately cease, and Landlord may expel
Tenant and all persons claiming under Tenant and remove their effects without
any trespass and without prejudice to any remedies for arrears of rent or prior
breach; and Tenant waives all statutory and equitable rights to its leasehold
including rights in the nature of further cure or redemption, if any. If any
payment of Base Rent or Additional Rent is not paid by the due date, Landlord
may impose a late charge equal to five (5%) per cent of the overdue amount,
which late charge will be due upon demand as Additional Rent.

 

26



--------------------------------------------------------------------------------

No termination or repossession provided for in this Section shall relieve Tenant
of its liabilities and obligations under this Lease. If the Term is terminated
for default, Tenant covenants, as an additional cumulative obligation after such
termination, to pay all of Landlord’s costs, including reasonable attorneys
fees, related thereto and in collecting amounts due and all expenses in
connection with reletting, including tenant inducements such as free rent,
moving expense reimbursements, tenant improvement allowances, brokerage
commissions, fees for legal services, expenses of preparing the Premises for
reletting and the like together (“Reletting Expenses”). It is agreed that
Landlord may as Landlord deems advisable relet the Premises or parts thereof for
a term or terms which may be equal to, less than or exceed the period which
would otherwise have constituted the balance of the Term, and may grant tenant
concessions, including free rent, tenant improvements and tenant allowances and
make alterations to the Premises. No failure to relet or to collect rent under
any reletting shall operate to reduce Tenant’s liability; however, Landlord
shall use commercially reasonable efforts to relet the Premises in order to
mitigate damages in light of Landlord’s reasonable objectives of developing its
property in a harmonious manner with appropriate mixes of tenants, uses, floor
areas, terms and the like. Landlord’s Reletting Expenses together with all other
sums to be paid by Tenant whether incurred prior to or after such termination
will be due from Tenant within 10 days of Landlord’s demand.

If the Term of this Lease is terminated for default, Tenant agrees to pay to
Landlord (a) all the rent due Landlord in the same manner as if the Term had not
been terminated, and (b) within 30 days of such termination also pay the sum of
any unamortized amounts of (i) the Tenant Improvement Allowance, (ii) the rent
concessions granted to Tenant under this Lease (meaning those items described as
concessions in Section 1.1, Base Rent, Initial Term, Lease Years 1 through 3),
and (iii) the fees and commissions paid by Landlord to Brokers, such sum to be
amortized on a straight line basis down to zero from the Term Commencement Date
to the Ending Date with the period after such termination until the Ending Date
being the unamortized portion. In calculating such amounts Tenant will be
credited with the net proceeds of any rent which has then been paid or is
otherwise creditable under applicable law to Landlord from a reletting of the
Premises after deducting Reletting Expenses to be paid by Tenant.

Any amount due from Tenant to Landlord or from Landlord to Tenant under this
Lease shall bear interest commencing five (5) business days after the date due
at the rate of one (1 %) percent for each month (or ratable portion thereof) the
same remains unpaid.

7.2        Remedies Cumulative; Jury Waiver.  The remedies to which Landlord may
resort under this Lease, and all other rights and remedies of Landlord are
cumulative, and any two or more may be exercised at the same time. Nothing in
this Lease shall limit the right of Landlord to prove and obtain in proceedings
for bankruptcy or insolvency an amount equal to the maximum allowed by any
statute or rule of law in effect at the time; and Tenant agrees that the fair
value for occupancy of all or any part of the Premises at all times shall never
be less than the Base Rent and all Additional Rent payable from time to time.
LANDLORD AND TENANT AGREE THAT TO EXTENT PERMITTED BY

 

27



--------------------------------------------------------------------------------

LAW, EACH SHALL AND HEREBY DOES WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT OR TENANT’S USE OR OCCUPANCY OF THE PREMISES. Landlord and
Tenant further agree that any action arising out of this Lease (except an action
for possession by Landlord, which the parties agree may be brought in whatever
manner or place provided by law) shall be brought in the Trial Court of the
Commonwealth of Massachusetts, Superior Court Department, in the county where
the Premises are located.

7.3        Waivers of Default; Accord and Satisfaction.  No written consent by
Landlord or Tenant to any act or omission which otherwise would be a default
shall be construed to permit other similar acts or omissions. Neither party’s
failure to seek redress for violation or to insist upon the strict performance
of any covenant, nor the receipt by Landlord of rent with knowledge of any
breach of covenant, shall be deemed a consent to or waiver of such breach. No
breach of covenant shall be implied to have been waived unless such is in
writing, signed by the party benefiting from such covenant and delivered to the
other party; and no acceptance by Landlord of a lesser sum than the Base Rent,
Additional Rent or any other sum due shall be deemed to be other than on account
of the installment of such rent or other sum due. Nor shall any endorsement or
statement on any check or in any letter accompanying any check or payment be
deemed an accord and satisfaction; and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or pursue any other right or remedy. The delivery of keys (or any other act) to
Landlord shall not operate as a termination of the Term or an acceptance or
surrender of the Premises. The acceptance by Landlord of any rent following the
giving of any default and/or termination notice shall not be deemed a waiver of
such notice.

7.4        Landlord’s Curing and Enforcement.  If Tenant fails to perform any
covenant within any applicable cure period, then Landlord at its option may
(without waiving any right or remedy for Tenant’s non-performance) at any time
thereafter perform the covenant for the account of Tenant. Tenant shall
reimburse Landlord’s cost (including reasonable attorneys’ fees) of so
performing, together with an internal project management fee equal to a third
party project manager’s fee within 10 days of demand as Additional Rent.
Notwithstanding any other provision concerning cure periods, Landlord may cure
any non-performance for the account of Tenant after such notice to Tenant, if
any, as is reasonable under the circumstances if curing prior to the expiration
of the applicable cure period is reasonably necessary to prevent likely damage
to the Premises or possible injury to persons, or to protect Landlord’s interest
in the Premises. If Landlord institutes any action to enforce the provisions of
this Lease against Tenant, if Landlord is the prevailing party in such action
Tenant shall pay all of Landlord’s costs of enforcement or intervention,
including reasonable attorneys fees and litigation costs. Without implying that
other provisions do not survive, this Section shall survive the Term.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous Provisions

8.1        Notice.  All notices, consents, approvals and the like shall be in
writing and shall be delivered in hand, by any courier service providing
receipts, or mailed by certified mail addressed, if to Tenant, at the Address of
Tenant or such other address within the United States as Tenant shall have last
designated by notice to Landlord and, if to Landlord, at the Address of Landlord
or such other address within the United States as Landlord shall have last
designated by notice to Tenant, with a copy sent in like manner to Property
Manager and to any mortgagee as designated from time to time by Landlord. Any
notice so addressed shall be deemed duly given on the second business day
thereafter if mailed by registered or certified mail return receipt requested or
sent by any recognized overnight delivery service, whether or not accepted, or
upon actual receipt by any person reasonably appearing to be an agent or
employee working in the executive offices of the addressee.

8.2        Limitation of Liability.  Tenant agrees that Landlord shall be liable
only for breaches of its covenants occurring while it is owner of the Property.
Tenant and each person acting under Tenant agrees to look solely to Landlord’s
interest from time to time in the Property for satisfaction of any claim against
Landlord. Landlord and each person acting under Landlord agree that Tenant’s
total liability for breach of this Lease shall never exceed $12,250,000 in the
aggregate. No officer, director, manager, member, trustee, beneficiary, partner,
agent or employee of Landlord, Landlord’s Adviser, Property Manager or any
mortgagee shall ever be personally or individually liable to Tenant with respect
to this Lease or matters relating to the Premises, and no officer, director,
manager, member, trustee, beneficiary, partner, agent or employee of Tenant
shall ever be personally or individually liable to Landlord with respect to this
Lease or matters relating to the Premises. In no event shall Landlord,
Landlord’s Adviser, Property Manager or any mortgagee ever be liable to Tenant
for indirect, consequential or punitive damages, and in no event shall Tenant
ever be liable to Landlord for indirect, consequential or punitive damages;
provided, however, that the foregoing shall not affect any right or remedy
expressly granted to any party under this Lease.

8.3        Excusable Delay.  If either party is delayed in performing (other
than paying Base Rent, Additional Rent or any other charge which may never be
delayed) by causes beyond such party’s reasonable control, including war, civil
commotion, acts or regulations of government, moratoria and the like, weather,
fire, casualty, theft, labor difficulties, or the unavailability of or the
failure to perform on the part of providers of services, labor, materials,
equipment or utilities from customary sources upon customary terms, or by acts,
neglects or delays of the other party (or persons acting under such other
party), then such delay shall not be counted in determining the time during
which such performance is to be completed.

 

29



--------------------------------------------------------------------------------

8.4        Applicable Law and Construction.    This Lease may be executed
electronically and in counterparts, shall be construed as a sealed instrument,
and shall be governed exclusively by the provisions hereof and by the laws of
the state where the Property is located without regard to principles of choice
of law or conflicts of law. The covenants of Landlord and Tenant are
independent. If any provisions shall to any extent be invalid, the remainder
shall not be affected. Other than contemporaneous instruments executed and
delivered of even date, if any, this Lease contains all of the agreements
between Landlord and Tenant relating in any way to the Premises and supersedes
all prior agreements and dealings between them. There are no oral agreements
between Landlord and Tenant relating to this Lease or the Premises. This Lease
may be amended only by instrument in writing executed and delivered by both
Landlord and Tenant. The provisions of this Lease shall bind Landlord and Tenant
and their respective successors and assigns, and shall inure to the benefit of
Landlord and its successors and assigns and of Tenant and its permitted
successors and assigns. Where the phrases “persons acting under” Landlord or
Tenant or “persons claiming through” Landlord or Tenant or similar phrases are
used, the persons included shall be assignees, sublessees, licensees or other
Transferees or successors of Landlord or Tenant as well as invitees or
independent contractors of Landlord or Tenant, and all of the respective
employees, servants, contractors, agents and invitees of Landlord, Tenant and
any of the foregoing. As used herein, “monetary default” shall mean a default
that can be substantially cured by the payment of money and “non-monetary
default” shall mean a default that cannot be substantially cured by the payment
of money. The titles are for convenience only and shall not be considered a part
of the Lease. This Lease shall not be construed more strictly against one party
than against the other merely by virtue of the fact that it may have been
prepared primarily by counsel for one of the parties, it being recognized that
both Landlord and Tenant have contributed substantially and materially to the
formation of this Lease. If Tenant is granted any extension, election or other
option, to be effective the exercise (and notice thereof) shall be
unconditional, irrevocable and must be made strictly in accordance with the
prescribed terms and times; otherwise its purported exercise shall be void and
ineffective. The enumeration of specific examples of a general provisions or use
of the word “including” shall not be construed as a limitation of the general
provision. Unless a party’s approval or consent is required by the express terms
of this Lease not to be unreasonably withheld, conditioned or delayed, such
approval or consent may be withheld, conditioned or delayed in the party’s sole
discretion. The submission of a form of this Lease or any summary of its terms
shall not constitute an offer by Landlord to Tenant; but a leasehold shall only
be created and the parties bound when this Lease is executed and delivered by
both Landlord and Tenant and approved by the holder of any mortgagee of the
Premises having the right to approve this Lease. Nothing herein shall be
construed as creating the relationship between Landlord and Tenant of principal
and agent, or of partners or joint venturers or any relationship other than
landlord and tenant. This Lease and all consents, notices, approvals and all
other related documents may be reproduced by any party by any electronic means
or by electronic, photographic or other reproduction process and the originals
may be destroyed; and each party agrees that any reproductions shall be as
admissible in evidence in any proceeding as the original itself (whether or not
the original is in existence and whether or not reproduction was made in

 

30



--------------------------------------------------------------------------------

the regular course of business), and that any further reproduction of such
reproduction shall likewise be admissible. If any payment in the nature of
interest provided for in this Lease shall exceed the maximum interest permitted
under controlling law, as established by final judgment of a court, then such
interest shall instead be at the maximum permitted interest rate as established
by such judgment. Landlord and Tenant expressly agree that there are and shall
be no implied warranties of merchantability, habitability, suitability, fitness
for a particular purpose or of any other kind arising out of this Lease, and
there are no warranties or representations other than those expressly set forth
in this Lease.

8.5        Estoppel Certificate.  Within 10 days after either party’s request,
the other agrees to execute, acknowledge and deliver a statement in writing
certifying whether this Lease is in full effect (or if there has been any
amendment whether the same is in full effect as amended and stating the
amendment or amendments), the Term Commencement Date and Rent Commencement Date,
the amount of and the dates to which the Base Rent (and Additional Rent and all
other charges) have been paid and, as of its best knowledge and belief, any
other information concerning performance, construction, tenancy, possession,
payment of the Tenant Improvement Allowance or other matters of reasonable
interest to prospective lenders or purchasers. Both parties agree that any such
statement may be relied upon by any person to whom the same is delivered. Tenant
acknowledges that prompt execution and delivery of such statements, and of
instruments referred to in Section 9.3, in connection with any proposed
financings or sales constitute essential requirements of Landlord’s financings
or sales; and any failure by Tenant to perform under this Section within the
time provided will be a default for which the Lease may be terminated following
notice and expiration of an additional 10 day cure period. Tenant will indemnify
Landlord in the manner elsewhere provided in this Lease against all loss
(expressly including lost sales, damages in the nature of increased financing
costs, forfeited financing fees and attorneys’ fees) resulting from Tenant’s
failure to comply herewith.

8.6        Notice of Lease.  Neither party shall record this Lease, but each
party will, upon request of the other, execute a recordable notice of lease in
form reasonably approved by Landlord and which notice shall contain the
provisions of this Section), and upon termination of the Term for whatever
reason a like notice of termination of lease. Tenant irrevocably appoints
Landlord and its successors and assigns as its attorney-in-fact coupled with an
interest which appointment shall survive termination of the Term and have full
power of substitution following any termination, to execute, acknowledge,
deliver and record a notice of termination of lease in Tenant’s name if Tenant
fails so to do within 10 days of any request.

8.7        Landlord’s Default.  Landlord shall use due diligence in performing
its covenants under this Lease. In no event shall Landlord be in default unless
notice thereof has been given to Landlord (and all mortgagees of which Tenant
has notice) and Landlord (or any mortgagee in its sole discretion) fails to
perform within 30 days (provided, however, that such 30 day period shall be
reasonably extended if such performance begins within such period and thereafter
is diligently pursued, or if such mortgagee

 

31



--------------------------------------------------------------------------------

notifies Tenant within such period that it intends to cure on behalf of Landlord
and thereafter begins and diligently pursues curing with reasonable promptness
taking into account any time needed by any mortgagee to obtain possession of the
Property).

8.8        Brokers.  Each party warrants and represents to the other that it has
not dealt with any broker in connection with this Lease or the Premises except
for the Broker(s), if any, listed in Section 1.1, whose commission will be paid
by Landlord pursuant to a separate agreement; and each agrees to indemnify and
save the other harmless in the manner elsewhere provided in this Lease from any
breach of this warranty and representation, which will survive the termination
of the Term.

8.9        Vacancy at End of Term.  If Tenant vacates substantially all of the
Premises (or substantially all of major portions of the Premises, including a
floor of the building) at any time within the last six months of the Term,
Landlord may with Tenant’s consent, which will not be unreasonably withheld,
conditioned or delayed, enter the vacated Premises (or such portions) and
commence demolition work or construction of leasehold improvements for future
tenants. The exercise of such right by Landlord will not affect Tenant’s
obligations to pay Base Rent or Additional Rent with respect to the Premises
vacated (or such portions), which obligations shall continue without abatement
until the end of the Term. If Tenant remains in occupancy of portions of the
Premises and Landlord exercises its rights under this Section, then as a
condition of giving its consent Tenant may require that Landlord pay for any
reasonable additional security services and any other out-of-pocket costs of
Tenant.

8.10      Tenant and Landlord as a Business Entity.  Tenant and Landlord each
warrant and represent to the other that (a) each is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b) each has the authority to own its property and to
carry on its business as contemplated under this Lease; (c) each has duly
executed and delivered this Lease; (d) the execution, delivery and performance
by each of this Lease (i) are within the powers of each, (ii) have been duly
authorized by all requisite action, (iii) will not violate any provision of law
or any order of any court or agency of government, or any agreement or other
instrument to which each is a party or by which it or any of its property is
bound, or (iv) will not result in the imposition of any lien or charge on any of
each’s property, except by the provisions of this Lease; and (e) the Lease is a
valid and binding obligation of each in accordance with its terms.

8.11      Deliberately Omitted.

8.12      Confidentiality.  Except as may be required by law including any
securities law, Tenant agrees not to disclose the terms and conditions of this
Lease to anyone other than Tenant’s attorneys, accountants, lenders and
personnel, all of whom Tenant shall require to keep this Lease confidential,
without Landlord’s prior written.

 

32



--------------------------------------------------------------------------------

8.13    Signage and Rooftop Equipment.  Upon compliance with all applicable
laws, including town bylaws, Tenant have the right to install signage as shown
on the attached Exhibit I at Tenant’s sole expense, subject to Landlord’s prior
approval of the design of such signage, such approval not to be unreasonably
withheld, conditioned or delayed. Tenant shall keep such signs in good condition
and repair at Tenant’s expense. At the expiration or earlier termination of this
Lease, Tenant shall, at its sole expense, remove all such signs and repair and
restore the areas where such signs are installed to Landlord’s reasonable
satisfaction and leave such areas in good order and repair.

Upon compliance with all applicable laws, including town bylaws,, Tenant shall
have permission to use a portion of the roof of the Building as shown on Exhibit
J to install, use, maintain, replace and remove telecommunications antennas,
microwave dishes and other communications quipment solely for Tenant’s own use
(collectively, the “Rooftop Equipment”). Tenant’s installation and operation of
the Rooftop Equipment and its obligations with respect thereto shall be in
accordance with all of the agreements contained in this Lease, shall require
Landlord’s prior approval of plans therefor, such approval not to be
unreasonably withheld, conditioned or delayed, showing in reasonable detail the
Equipment and it proposed installation, shall minimize the number of
penetrations of the roof membrane, shall not result in damage to the roof or the
Building, shall be without interference with the business and telecommunications
of any other person, and Tenant shall be responsible for installing, maintaining
and implementing all related safety measures and devices reasonably required in
connection with the installation, operation or use of the Rooftop Equipment, and
shall be solely responsible for all damage to persons or property resulting from
the installation, operation or use of the Rooftop Equipment in each case
indemnifying and holding harmless Landlord in the manner elsewhere provided in
this Lease. Prior to commencing installation of the Rooftop Equipment, Tenant
shall provide Landlord with (i) copies of all required permits, licenses and
authorizations which Tenant will obtain at its own expense and which Tenant will
maintain at all times during the operation of the Rooftop Equipment; and (ii) a
certificate of insurance evidencing insurance coverage of such Rooftop Equipment
as required by this Lease and any other insurance reasonably required by
Landlord for the installation and operation of the Rooftop Equipment. At the
expiration or earlier termination of the Lease or the permanent termination of
the operation of any portion of the Rooftop Equipment by Tenant, Tenant shall,
at its sole cost and expense, remove the Rooftop Equipment (or the applicable
portion thereof) and restore such area, including the roof and roof membrane, to
Landlord’s reasonable satisfaction and leave the area in good order and repair
All Tenant obligations under this Section shall survive the expiration or
earlier termination of the Term of this Lease.

8.14    Tenant Audit Rights.  The Landlord shall keep full and complete records
of operating costs for three (3) years following the end of each period. After
receipt of statements of operating expenses, Property Taxes or any other amounts
considered additional rent, the Tenant (or its designated representative) shall
at any time during the succeeding twelve (12) month period (but not more than
once) have the right to review the books, records, and calculation of the
operating expenses/property taxes charged to

 

33



--------------------------------------------------------------------------------

the Tenant. Tenant shall (and shall cause its employees, agents and consultants
to) keep the results of any such audit or audited statement strictly
confidential. In no event shall Tenant engage any agent or consultant to assist
in its review if such person is being paid on a contingent fee or any other
basis where such person’s fee or compensation, in whole or in part, is
determined by any overcharges; provided, however, that the foregoing shall not
apply to UGL Equis or any other nationally recognized real estate consulting
firm. Tenant shall give 30 days written notice of its intent to review the
accounting records and the review and audit report will be completed in a timely
manner. If such audit or audited statement shows that the amounts paid by Tenant
to Landlord on account of Tenant’s share of operating costs or taxes exceed the
amounts to which Landlord is entitled hereunder, Landlord shall credit the
amount of such excess toward the next installment of Tenant’s share of operating
expenses and taxes due hereunder or, in Tenant’s sole option, refund such amount
to Tenant within thirty (30) days following the determination of the
overpayment. All costs and expenses of any such audit or audited statement shall
be paid by Tenant, unless it is determined that the Landlord’s initial statement
was in error in Landlord’s favor by more than five percent (5%), in which case
Landlord shall pay the reasonable cost of such audit or review within thirty
(30) days of Tenant’s request (but in any event not more than $5,000.00).

ARTICLE IX

Landlord’s Financing

9.1        Subordination and Superiority of Lease.  Tenant agrees that this
Lease and the rights of Tenant hereunder will be subject and subordinate to any
lien of the holder of any existing or future mortgage, and to the rights of any
lessor under any ground or improvements lease of the Premises (all mortgages and
ground or improvements leases of any priority are collectively referred to in
this Lease as “mortgage,” and the holder or lessor thereof from time to time as
a “mortgagee”), and to all advances and interest thereunder and all
modifications, renewals, extensions and consolidations thereof; provided,
however, that with respect to future liens of any mortgage hereafter granted the
foregoing agreement is subject to such mortgagee executing and delivering to
Tenant an agreement in the form of Exhibit D or in such other form as such
mortgagee may require in which the mortgagee agrees in substance that such
mortgagee shall not disturb Tenant in its possession of the Premises upon
Tenant’s attornment to such mortgagee as Landlord and the performance of
Tenant’s Lease covenants (both of which conditions Tenant agrees with all
mortgagees to perform). Tenant agrees that any present or future mortgagee may
at its option unilaterally elect to subordinate, in whole or in part and by
instrument in form and substance satisfactory to such mortgagee alone, the lien
of its mortgagee (or the priority of its ground lease) to some or all provisions
of this Lease.

Tenant agrees with any mortgagee now or hereafter holding a mortgage that if any
such mortgagee, its designee or any purchaser at a foreclosure sale shall
succeed to the interest of Landlord under this Lease then, notwithstanding
anything in this Lease to the contrary, such mortgagee, designee or purchaser
shall not be (a) liable to Tenant for any act, neglect or default on the part of
Landlord or liable on account of any fact,

 

34



--------------------------------------------------------------------------------

circumstance or condition existing prior to the date such mortgagee, designee or
purchaser succeeds to Landlord’s interest, or (b) subject to any counterclaims,
offsets or defenses which Tenant might have against Landlord, or (c) bound by
any rent which Tenant paid for more than one month in advance, or (d) bound by
any security deposit or last month rent that Tenant paid unless the same shall
actually have been received by such mortgagee expressly as security for Tenant’s
performance of the Lease, or (e) bound by any amendment or modification of the
Lease made without such mortgagee’s prior written consent, or (f) liable under
the Lease beyond such mortgagee’s, designee’s or purchaser’s interest in the
Property of which the Premises are a part, or (g) responsible for the
performance of any construction or other work to be done by Landlord or any
tenant improvement allowance to be paid by Landlord, or (h) required to remove
any person occupying the Premises or any part thereof.

Tenant agrees that this Lease shall survive the merger of estates of ground or
improvements lessor and lessee. Until a mortgagee either superior or subordinate
to this Lease forecloses Landlord’s equity of redemption (or terminates in the
case of a ground or improvements lease) no mortgagee shall be liable for failure
to perform any of Landlord’s obligations. Tenant shall, if requested by Landlord
or any mortgagee, give notice of any alleged non-performance on the part of
Landlord to any such mortgagee provided that an address for such mortgagee has
been given to Tenant; and Tenant agrees that such mortgagee shall have a
separate, consecutive reasonable cure period of no less than 30 days (to be
reasonably extended in the same manner Landlord’s cure period is to be extended
including reasonable extensions to all such mortgagee to obtain possession of
the Property) following Landlord’s cure period during which such mortgagee may,
but need not, cure any non-performance by Landlord. The agreements in this Lease
with respect to the rights and powers of a mortgagee constitute a continuing
offer to any person which may be accepted by taking a mortgage (or entering into
a ground or improvements lease) of the Premises.

9.2        Rent Assignment.  If from time to time Landlord assigns this Lease or
the rents payable hereunder to any person, whether such assignment is
conditional in nature or otherwise, such assignment shall not be deemed an
assumption by the assignee of any obligations of Landlord; but the assignee
shall be responsible only for non-performance of Landlord’s obligations as
limited herein which occur after it succeeds to and only while it holds
Landlord’s interest in the Premises.

9.3        Other Instruments.  The provisions of this Article shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements or other instruments
conforming to the provisions of this Lease (and being otherwise commercially
reasonable) from time to time requested by Landlord or any mortgagee, and
further agrees that its failure to do so within ten days after written request
shall be a default for which this Lease may be terminated following notice and
expiration of a 10 day cure period. Without limitation, where Tenant in this
Lease indemnifies or otherwise covenants for the benefit of mortgagees, such
agreements are for the benefit of mortgagees as third party beneficiaries; and
at the request of

 

35



--------------------------------------------------------------------------------

Landlord, Tenant from time to time will confirm such matters directly with such
mortgagee.

[End of Page]

 

36



--------------------------------------------------------------------------------

Executed under seal as of the date first written above.

 

TENANT: Harris Corporation

 

WELLS FUND XIV – 150 APOLLO DRIVE, LLC, a

 

Georgia limited liability company

   

By:

 

Wells Real Estate Fund XIV, L.P., a Georgia limited

By:

 

/s/ Robert G. Whelen

   

partnership, its sole member

 

Robert G. Whelen

             

By:

 

Wells Capital, Inc., a Georgia corporation,

Its:

 

Vice President, Real Estate and

     

its general partner

Environmental Health & Safety

               

By: /s/ Douglas P. Williams

       

Name: Douglas P. Williams

       

Title: Senior Vice President

 

1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

A certain parcel of land in Chelmsford Middlesex County, Massachusetts as shown
as Lot B on a subdivision plan entitled “Plan of Land in Chelmsford,
Massachusetts Assessor’s Plat 113, Lot 13” prepared by Vanasse Hangen Brustlin,
Inc., dated April 16, 1998 recorded with Middlesex North District Registry of
Deeds as Instrument No. 33514 in Plan Book 197, Page 26. According to said Plan,
said Lot B contains 191,173± square feet.

 

38



--------------------------------------------------------------------------------

Exhibit B

Tenant Work Insurance Schedule

1.      Tenant shall purchase or shall cause each Tenant Contractor to purchase,
in a company or companies against which the Landlord has no reasonable
objection, such insurance as will protect him from claims set forth below which
may arise out of or result from the contractor’s operations on the Premises.

.1        claims under workers’ or workmen’s compensation, disability benefit
and other similar employee benefit acts;

.2        claims for damages because of bodily injury, occupational sickness or
disease, or death of his employees;

.3        claims for damages because of bodily injury, sickness or disease, or
death of any person other than his employees;

.4        claims for damages insured by personal injury liability coverage which
are sustained (1) by any person as a result of an offense directly or indirectly
related to the employment of such person by the Contractor, or (2) by any other
person;

.5        claims for damages, other than the Tenant Work itself, because of
injury to or destruction of tangible property, including loss of use resulting
therefrom;

.6        claims for damages because of bodily injury or death of any person or
property damage arising out of the ownership, maintenance or use of any motor
vehicle; and

.7        claims for contractual liability (both oral and written) under this
undertaking with Tenant.

2.      The insurance required by Section 1.1 of this Schedule shall include all
major divisions of coverage, and shall be on a comprehensive general basis. Such
insurance shall be written for not less than any limits of liability required by
law or those set forth below, whichever is greater.

.1        Workmen’s Compensation - as required by law.

.2        Public Liability - Single Limit (Combined) Per Occurrence.

Bodily & Personal Injury $1,000,000

Property Damage $1,000,000 Occurrence/Aggregate.

 

39



--------------------------------------------------------------------------------

.3        Automobile Liability - Single Limit (Combined) Per Occurrence.

Bodily Injury $1,000,000

Property Damage $1,000,000 per Occurrence

.4        Independent Contractors - $1,000,000 Per Occurrence.

.5        Products and Completed operations - $1,000,000 Per Occurrence,
covering liability for claims made within applicable statutes of limitations
following issuance of final Certificate of Payment.

.6        Broad Form Blanket Contractual Liability (both oral and written) -
$1,000,000 Per Occurrence.

.7        Excess Liability Umbrella covering all above items $5,000,000 per
Occurrence.

 

40



--------------------------------------------------------------------------------

Exhibit C

Initial Hazardous Materials Per Section 5.1.8

 

41



--------------------------------------------------------------------------------

Exhibit D

Subordination, Non-Disturbance and Attornment Agreement Form

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT is made as of this          day of                     , 20    
by and among                                                                  ,
having its principal office and place of business at
                                                              (“Lender”),
                                                 , having its principal office
and place of business at                                          
                    (“Landlord”), and                                          
   , having its principal office and place of business at
                                                          (“Tenant”). As used
herein, “Lender” also means any designee of Lender or any purchaser at a
foreclosure sale.

Landlord and Tenant have entered into a certain lease dated             , 20    
(the “Lease”, a copy of which is attached as Exhibit A) covering premises (the
“Premises”) on the real property (the “Property”) more particularly described in
Exhibit B attached; and

Lender has or has agreed to make a loan (the “Loan”) to Landlord to be evidenced
by a certain promissory note issued by Landlord to Lender (the “Note”); and

The Note is to be secured by a certain mortgage and security agreement (the
“Mortgage”) and by a certain assignment of leases and rents (the “Assignment”)
encumbering, the Property and Premises; and

It is a condition to the Loan that the Mortgage be a lien or charge upon the
Premises unconditionally prior and superior to the Lease and the leasehold
interest of Tenant thereunder; and

Tenant acknowledges that the Mortgage, when recorded, will constitute a lien or
charge upon the Premises which is unconditionally prior and superior to the
Lease and the leasehold interest of Tenant thereunder; and

Lender has been requested by Tenant and by Landlord to enter into a
non-disturbance agreement with Tenant;

NOW THEREFORE, in consideration of the mutual covenants hereinafter contained
and other good and valuable consideration, the parties hereto mutually covenant
and agree as follows:

1.          The Lease and any extensions, renewals, replacements or
modifications thereof, and all of the right, title and interest of Tenant
thereunder in and to the Premises

 

42



--------------------------------------------------------------------------------

are and shall be subject and subordinate to the Mortgage and to all of the terms
and conditions contained therein and changes thereto.

2.          Lender consents to the Lease and, in the event Lender acquires title
to the Premises as a result of the foreclosure or other enforcement of the
Mortgage or by deed in lieu thereof, Lender agrees that, so long as Tenant is
not then in default hereunder or under the Lease beyond any applicable notice
and cure period and has attorned to Lender as hereafter provided, Lender will
recognize Tenant and all of its rights under the Lease and will not disturb
Tenant in its possession of the Premises for any reason other than one which
would entitle Landlord to enforce any of its rights or terminate the Lease or
would cause, without any further action by Landlord, the termination of the
Lease.

3.          Tenant agrees with Lender that if the interests of Landlord in the
Premises shall be transferred to and owned by Lender by reason of foreclosure or
other proceedings brought by it or by a deed in lieu of foreclosure, or shall be
conveyed thereafter by Lender to a successor, or shall be conveyed to a
successor pursuant to a foreclosure sale, Tenant and Lender (which term shall
include any such successor) shall, subject to Section 4, have the benefit of and
be bound to one another under all of the terms, covenants and conditions of the
Lease for the balance of the term thereof remaining and any extensions or
renewals thereof expressly provided for in the Lease, with the same force and
effect as if Lender were the Landlord under the Lease; and Tenant does hereby
attorn to Lender as its landlord, said attornment to be effective and
self-operative without the execution of any further instruments on the part of
any of the parties immediately upon Lender succeeding to the interest of
Landlord in the Premises. Tenant agrees, however, upon written request by Lender
promptly to execute and deliver an instrument in confirmation of the foregoing
reasonably satisfactory to Lender in which Tenant shall acknowledge such
attornment and shall set forth the terms and conditions of its tenancy.

4.          Tenant agrees with Lender that if Lender shall succeed to the
interest of Landlord under the Lease that, notwithstanding anything herein or in
the Lease to the contrary, Lender shall not be (a) liable to Tenant for any act,
neglect or default on the part of Landlord or any other party with whom Tenant
has dealt concerning the Premises, or liable on account of any fact,
circumstance or condition existing prior to the date such mortgagee, designee or
purchaser succeeds to Landlord’s interest, or (b) subject to any counterclaims,
offsets or defenses which Tenant might have against Landlord, or (c) bound by
any rent which Tenant paid more than one month in advance to Landlord, or
(d) bound by any security deposit or last month rent that Tenant may have paid
unless the same shall actually have been received by Lender expressly as
security for Tenant’s performance of the Lease, or (e) bound by any amendment or
modification of the Lease made without Lender’s prior written consent, or
(f) liable under the Lease beyond Lender’s interest in the Property of which the
Premises are a part, or (g) responsible for the performance of any construction
or other work to be done or any Tenant improvement allowance to be paid by
Landlord, including without limitation restoration of the Premises following any
casualty or taking, or (h) required to remove any person occupying the Premises
or any part thereof.

 

43



--------------------------------------------------------------------------------

5.          In the event that Landlord shall default in the performance of the
Lease and such default shall continue beyond the applicable cure period, Tenant
shall give written notice thereof to Lender and Lender shall have the right, but
not the obligation, to cure such default. Without implying that Tenant has any
such right, in no event shall Tenant take any action with respect to such
default, including any action to terminate, rescind or void the Lease or to
withhold or abate any rent thereunder, for at least sixty (60) days after
written notice is given by Tenant to Lender, such period to be extended (a) for
an additional period in the same manner as Landlord’s cure period may be
extended pursuant to the terms of the Lease, and (b) in addition, for such
further period as may be necessary for Lender to remove any stay in bankruptcy
and to commence and complete foreclosure proceedings or remove any other cause
beyond its reasonable control impairing its ability to cure, to obtain
possession of the Premises and thereafter to commence and diligently prosecute
such cure to completion.

6.          Landlord has agreed in the Mortgage and other loan documents that
the rents payable under the Lease shall be paid directly by Tenant to Lender
upon the occurrence of a default by Landlord under the Mortgage. Accordingly,
after notice is given by Lender to Tenant that the rents under the Lease should
be paid to or at the direction of Lender, Tenant shall pay to Lender, or in
accordance with the directions of Lender, all rents and other moneys thereafter
due and to become due under the Lease. Tenant shall have no responsibility to
ascertain whether such demand by Lender is permitted under the Mortgage.
Landlord hereby waives any right, claim or demand it may now or hereafter have
against Tenant by reason of such payment to Lender, and any such payment to
Lender shall discharge the obligations of Tenant to make such payment under the
Lease.

8.          Tenant agrees as of the date hereof that:

(a)      to the best of Tenant’s actual knowledge, Exhibit A is a true and
complete copy of the Lease, the Lease is in full force and effect and there are
no amendments, modifications or supplements thereto, and the Landlord’s rights
and Tenant’s obligations under the Lease are not subject to or affected by any
separate agreement between Tenant and Landlord;

(b)      to the best of Tenant’s knowledge, Landlord has satisfied all
commitments made to induce Tenant to enter into the Lease and Landlord is not in
any respect in default in the performance of the terms and provisions of the
Lease except as follows: [none unless matters are
added]                                        
                                                                             ;

(c)      to the best of Tenant’s knowledge, there are no existing defenses which
Tenant has against the full enforcement of the Lease by Landlord and no offsets
or credits against rents payable under the Lease except as follows: [none unless
matters are

 

44



--------------------------------------------------------------------------------

added]                                       
                                         
                                                                 ;

(d)      Tenant has accepted the Premises [and is in occupancy thereof]; there
are no free periods of rent or other concessions granted to Tenant except as the
same are expressly set forth in the Lease, and Tenant is not in any respect in
material default in the performance of the terms and conditions of the Lease
except as follows: [none unless matters are
added]                                        
                                                         ;

9.          Tenant agrees that (a) Lender in making disbursements pursuant to
any agreement relating to the Loan is under no obligation or duty to, nor has
Lender represented that it will, see to the application of such proceeds by the
person or persons to whom Lender disburses such proceeds, and any application or
use of such proceeds for purposes other than those provided for in such
agreement shall not defeat the subordination herein made in whole or in part,
(b) the Mortgage and the note evidencing the indebtedness secured thereby may be
increased, replaced, renewed, extended, modified, substituted, replaced,
consolidated or otherwise changed from time to time by agreement between
Landlord and Lender and this Agreement shall continue in full force and effect
as to all such changes, (c) that Tenant shall not further subordinate its
interest under the Lease to any other lender or person with first obtaining the
prior written consent of Lender (and any such further subordination without such
consent shall be null and void), and (d) that Lender shall have the benefit of
all of the rights of the holder of a mortgage provided for in the Lease.

10.          This Agreement shall bind and inure to the benefit of the parties
hereto, their successors and assigns. As used herein the terms “Tenant” shall
include Tenant, its successors and assigns; the words “foreclosure” and
“foreclosure sale” as used herein shall be deemed to include the acquisition of
Landlord’s estate in the Premises by voluntary deed (or assignment) in lieu of
foreclosure; and the word “Lender” shall include the Lender named and any of its
successors, participants and assigns, including without limitation anyone who
shall have succeeded to Landlord’s interest in the Premises by, through or under
foreclosure of the Mortgage or otherwise through a conveyance by Lender.

11.          All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by registered
or certified mail, return receipt requested, or by a reputable commercial
overnight carrier that provides a receipt, such as Federal Express, and shall be
deemed given on the second business day after so postmarked (or deposited with
such carrier, as the case may be) and addressed as set forth above, or to such
other address as shall from time to time have been designated by written notice
by such party to the other parties as herein provided.

 

45



--------------------------------------------------------------------------------

13.          This Agreement shall be the whole and only agreement between the
parties hereto with regard to the subordination of the Lease and the leasehold
interest of Tenant thereunder to the lien or charge of the Mortgage in favor of
Lender, and shall supersede and control any prior agreements as to such, or any,
subordination, including, but not limited to, those provisions, if any,
contained in the Lease, which provide for the subordination of the Lease and the
leasehold interest of Tenant thereunder to a deed or deeds of trust or to a
mortgage or mortgages to be thereafter executed, and shall not be modified or
amended and no provision herein shall be waived except in writing signed by the
party against whom enforcement of any such modification or amendment is sought.
In the event any one or more of the provisions of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect or in any
circumstances, such invalidity, illegality of unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. This Agreement shall be governed by and construed as a sealed contract
in accordance with the law of The Commonwealth of Massachusetts. All rights of
Lender hereunder may be exercised by any assignee of or participant in the Loan
or any successor to Lender. Upon the release or discharge of the Mortgage of
record, all of Lender’s consent and approval rights, rights to receive notice,
rights to cure defaults and other similar rights shall automatically expire and
terminate.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have placed their hands and seals the day
and year first above written, including execution electronically and by
counterpart copies.

 

LANDLORD:

 

By:

 

 

TENANT:

 

By:

 

 

 

Its: (Vice) President

 

By:

 

 

 

Its: (Assistant) Treasurer

LENDER:

 

By:

 

 

 

Its:

 

47



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

                     County, ss.

On this              day of                     , 2009, before me, the
undersigned notary public, personally appeared                      on behalf of
                    , proved to me through satisfactory evidence of
identification, which was a current driver’s license, to be the person whose
name is signed on the preceding or attached document, and who swore or affirmed
to me that the contents of the document are truthful and accurate to the best of
his/her knowledge and belief.

 

 

(official signature and seal of notary)

My commission expires

 

 

 

48



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

                     County, ss.

On this              day of                     , 2009, before me, the
undersigned notary public, personally appeared                      of
                    , proved to me through satisfactory evidence of
identification, which was a current driver’s license, to be the person whose
name is signed on the preceding or attached document, and who swore or affirmed
to me that the contents of the document are truthful and accurate to the best of
his/her knowledge and belief.

 

 

(official signature and seal of notary)

My commission expires

 

 

 

49



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

                     County, ss.

On this              day of                     , 2009, before me, the
undersigned notary public, personally appeared                      of
                    , proved to me through satisfactory evidence of
identification, which was a current driver’s license, to be the person whose
name is signed on the preceding or attached document, and who swore or affirmed
to me that the contents of the document are truthful and accurate to the best of
his/her knowledge and belief.

 

 

(official signature and seal of notary)

My commission expires

 

 

 

50



--------------------------------------------------------------------------------

Exhibit E

Tenant’s Initial Construction

 

1. Plans and Specifications.

(a)        Preparation of Plans.  Tenant has prepared plans and specifications
for Tenant’s Initial Construction as listed on the attached Exhibit E1, which
Landlord has approved and from which Tenant shall prepare Construction Documents
for Landlord’s approval as provided for in Section 3.2.2 of the Lease (as so
approved and including and Change Orders thereafter approved by Landlord,
“Tenant’s Plans” and the work so shown being “Tenant’s Initial Construction”).

(b)        Change Orders.  Tenant’s Plans shall not be materially changed or
modified by Tenant (“Change Order”) after approval by Landlord without the
further approval in writing by Landlord, such approval not to be unreasonably
withheld, conditioned or delayed so long as the requirements of Section 3.2 of
the Lease are met with respect to such Change Orders.

 

2. Tenant’s Initial Construction.

(a)        General.  Landlord and its authorized representatives shall be kept
fully apprised and informed of the construction process, and shall have the
right to inspect Tenant’s Initial Construction from time to time and to attend
construction job-site meetings. Landlord and its authorized representatives
shall also have the right to inspect Tenant’s Initial Construction and the
progress thereof from time to time.

(b)        Tenant’s Architect/Engineers.  Tenant has retained, and Landlord has
approved, Interior Architects of Boston as “Tenant’s Architect” for Tenant’s
Initial Construction.

Tenant shall also retain the services of structural electrical and mechanical
engineers approved by Landlord if any portion of Tenant’s Initial Construction
affects such systems of the Building. Even though such engineers (and architect)
may have been otherwise engaged by Landlord in connection with the Building,
Tenant shall be solely responsible for the liabilities and expenses of all
architectural and engineering services relating to Tenant’s Initial Construction
(subject to reimbursement from the Tenant Improvement Allowance) and for the
adequacy and completeness of Tenant’s Plans submitted to Landlord. Tenant’s
Plans shall provide for the uniform exterior appearance of the Building,
including without limitation the use of Building standard window blinds and
Building standard light fixtures within fifteen (15) feet of each exterior
window.

(c)        Performance of Tenant’s Initial Construction.  Tenant’s Initial
Construction shall be performed in accordance with Tenant’s Plans and in
accordance with the requirements of this Exhibit E and Section 3.2 of the Lease.
Without limitation,

 

51



--------------------------------------------------------------------------------

Tenant’s Initial Construction must comply with all codes in effect for the
municipality in which the Building is located and the requirements, rules and
regulations of all governmental agencies having jurisdiction. Tenant must
deliver to Landlord copies of all required permits and approvals prior to the
commencement of Tenant’s Initial Construction.

(d)        Tenant Contractor.  Any contractor of Tenant (or any employee or
agent of Tenant) performing Tenant’s Initial Construction shall be subject to
all of the terms, conditions and requirements contained in the Lease. Landlord
shall have the right to review and approve the contract between Tenant and the
general contractor performing Tenant’s Initial Construction, such approval not
to be unreasonably withheld, conditioned or delayed.

(e)        General.  Upon completion of the Tenant’s Initial Construction,
Tenant shall submit to Landlord a permanent certificate of occupancy (if
available in the city or town in which the Premises are located) and final
approval by the other governmental agencies having jurisdiction (to the extent
required).

 

3. Tenant Improvement Allowance.

Subject to the provisions of the Lease Landlord has provided Tenant with an
allowance for the Allowance Costs in an amount not to exceed the Tenant
Improvement Allowance amount set forth in Section 1.1 of the Lease. Any
Allowance Costs in excess of the Tenant Improvement Allowance shall be paid for
entirely by Tenant, and Landlord shall not provide any reimbursement therefor.
The entire Tenant Improvement Allowance must be spent and requisitioned from
Landlord in the manner hereafter provided within one year following the Term
Commencement Date; any amount of such Tenant Improvement Allowance not spent and
requisitioned by such time shall be the sole property of Landlord.

For purposes of this Lease, “Allowance Costs” means any out-of-pocket third
party costs incurred by Tenant for Tenant’s Initial Construction performed in
accordance with Tenant’s Plans for architectural and engineering design
services, construction management services and construction costs paid to Tenant
Contractors and a Construction Oversight Fee paid to Landlord. In addition,
“Allowance Costs” means the purchase and installation of furniture, fixtures and
equipment, voice and data cabling and Tenant’s costs of moving from its present
location to the Premises (together “FF&E”). Landlord’s “Construction Oversight
Fee” shall be a monthly fee of $9,500 payable during the construction period of
Tenant’s Initial Construction to reimburse Landlord for engaging the services of
CB Richard Ellis or another firm reasonably acceptable to Tenant to review
Tenant’s Construction Documents, attend construction meetings and generally
observe construction of Tenant’s Initial Construction, which Fee shall be
credited against the Improvement Allowance as it is earned.

The Improvement Allowance shall be disbursed as requisitioned by Tenant but not
more frequently than quarterly with the first requisition submitted not sooner
than the

 

52



--------------------------------------------------------------------------------

Term Commencement Date and in an amount not more than ninety percent of the
total Allowance Costs requisitioned and never more in the aggregate than 25% of
the Tenant Improvement Allowance amount on account of FF&E. For each
disbursement, Tenant shall submit a requisition package to Landlord covering the
period in question, with (1) an itemization of the costs being requisitioned,
(2) a certificate signed by an officer of Tenant certifying that all such costs
are Allowance Costs as described in this Exhibit that have been incurred by
Tenant and have been or will be paid by Tenant to third parties in accordance
with the requisition, (3) appropriate AIA requisition forms duly executed by
Tenant, Tenant’s Architect and Tenant’s Contractor, (4) lien releases in a form
approved by Landlord on behalf of all contractors and subcontractors whose work
is included in the requisition and (5) invoices and bills as requested by
Landlord describing the Allowance Costs in reasonable detail. Prior to
substantial completion of Tenant’s Initial Construction, Tenant shall not
requisition and Landlord shall not be obligated to pay, more than ninety percent
of the total amount of the Tenant Improvement Allowance, and never more than 25%
of such total amount on account of Allowance Costs which are FF&E. The
requisition package submitted after substantial completion of Tenant’s Initial
Construction shall also include (w) a certificate of Tenant and Tenant’s
Architect that Tenant’s Initial Construction has been completed substantially in
accordance with the Tenant’s Plans, (x) lien releases from each contractor
including Tenant’s Contractor and each subcontractor who performed work, (y) a
set of “as-built” plans of Tenant’s Initial Construction prepared by Tenant’s
Architect or Contractor, and (z) a copy of the original permanent certificate of
occupancy, it being a condition of substantial completion and of such payment
that such certificate of occupancy shall have been issued.

 

53



--------------------------------------------------------------------------------

Exhibit E1 Tenant’s Plans for Tenant’s Initial Construction

 

54



--------------------------------------------------------------------------------

LOGO [g97394ex10_15pg55.jpg]

 

55



--------------------------------------------------------------------------------

LOGO [g97394ex10_15pg56.jpg]

 

56



--------------------------------------------------------------------------------

LOGO [g97394ex10_15pg57.jpg]

 

57



--------------------------------------------------------------------------------

Exhibit F

Existing Building Furniture and Equipment

 

58



--------------------------------------------------------------------------------

FURNITURE INVENTORY

150 APOLLO DRIVE

 

                  DESCRIPTION    COLOR          FIRST          SECOND         
THIRD               TOTAL                                    

MISCELLANEOUS SEATING

                                 

SIDE

                            277    

Sit on It, sled base with arms

   rust         2        7        9             

Sit on It, sled base with arms

   It. Blue         5             5                                             
   

SQA, Limerick stack chair w/out arms

   black    58        174        2        234             

misc. stack chair without arms

   red         11             11                                               
 

Patrician lounge chairs, oak legs

   dk. Blue         2             2             

Gunlocke 4 legged stack chair w/arms

   rust/blue    4        1        3        8             

S.C.. sled base with arms, chrome leg

   pink    2             2        4             

Misc. sled base without arms

             4             4                                                 

TASK

                            203    

Sit on It, Transit chair with arms

   rust,maroon    7        74        99        180             

Sit on It, Transit chair with arms

   rust         0             0             

National Gotcha task chair

   rust         1        1        2             

Sit on It, Transit chair with arms

   rust,maroon         5        13        18             

Sit on It, Transit chair with arms

   It. Blue         1             1                                             
   

Miscellaneous task chair with arms

   grey    2                  2                                                 

CONFERENCE

                            0    

Sit on It, Transit chair w/ arms, casters

   rust    0                  0                                             

MISCELLANEOUS TABLES

                                 

CONFERENCE

                            22    

sqa, q tables, 30 x 72 laminate

   tan spec.              1        1             

sqa, q tables, 30 x 60 laminate

   tan spec.    5        8        4        17             

sqa, q tables, 30 x 60 laminate

   grey spec.         3             3             

sqa, q tables, 24 x 60 laminate

   tan spec.         1             1                                           
     

MISCELLANEOUS

                            20    

30 round lam. Table, sqa

   It. tan spec    1             2        3             

36 round lam. Table

   It. tan spec.    1                  1             

36 square HMI lam. Table

   inner tone    1                  1             

42 round S.C. lam. Table

   oak lam.    6        1             7             

30 x 60, 4 legged, lam. Top, chr. Leg

        8                  8                                                   
                                                                               
                                                                              
                                                                               
                                          

 

59



--------------------------------------------------------------------------------

LAB BENCHES/TABLES/STOOLS

                            22    

rolling/ mounted racks

                       0                                                 

lab benches (a variety of lengths)

   tan, blue                   0        tbd                                    
   

lab stool without arms

   green              1        1             

lab stool without arms

   green pindot    0                  0             

lab stool without arms(throughout bld)

   blue pindot    2                  2        tbd    

lab stool without arms(throughout bld)

   blue    12                  12        tbd    

lab stool without arms(throughout bld)

   blue or blk    4                  4        tbd    

lab stool without arms(throughout bld)

   black    2                  2        tbd    

lab stool with arms(throughout bld)

   black    1                  1        tbd                                    

FILES / CABINETS

                  6    

Storage Cabinet, Meridian, 68”

   grey    0                  0             

Storage Cabinet, Misc., 68”

   beige tones    0                  0             

Storage Cabinet, Misc., 42”

   black    1                  1                                               
 

4 high verticle

   beige tones    1             4        5               

      (cabinets will need to be emptied)

                                                                 

BOOKCASES

                            27    

3 high plus

   beige, black    13        1        2        16             

4 high

   beige tones    1                  1             

4 high, meridian

   beige tones    1                  1             

5 high

   beige tones    4                  4                                        
        

mailslot units

   beige tones    1        2        2        5                                 
           

PRIVATE OFFICE FURNITURE

                            20    

SQA, Q system directors furniture

   black body         1        8        9             

metal body with laminate top:

   grey spec.                             

      RIGHT HANDED configuration

   laminate                             

      30 x 60 peninsula

                                 

      42 x 20 bridge

                                 

      20 x 66 credenza

                                 

      bbf pedestal freestanding

                  12                                                      

SQA, Q system directors furniture

   black body         5        6        11             

metal body with laminate top:

   grey spec.                             

      LEFT HANDED configuration

   laminate                             

      30 x 60 peninsula

                                 

      42 x 20 bridge

                                 

      20 x 66 credenza

                                 

      bbf pedestal freestanding

             0                                                                  
                        

MISCELLANEOUS CASEGOODS

                            5    

30 x 60 double ped metal desks

   beige tones    0             3        3             

30 x 60 double ped veneer desk

   oak         1             1             

48 x 72 Egan Visual Whiteboard

             1             1                                             

 

60



--------------------------------------------------------------------------------

CONFERENCE ROOMS (COMPLETE)

                           147     SQA, Q tables, 30/60,24/60 laminate  
tan spec.         23        20        43              Sit on It sled base chairs
with arms   rust         54        50        104                                
           

MEDIA ROOM

                           14     Wrightline laminate tables, 30 x 60   grey
spec.         4             4             
                                               24 x 72   grey spec.        
1             1                                                             30 x
36   grey spec.         2             2             
                                              bullet top   grey spec.        
1             1              Sit on It low stools with arms   pink         6    
        6          CONFERENCE CENTER                            58     SQA, Q
tables, 30 x 60 laminate   tan spec.    19                  19             
National Gotcha seating   blk leather    39                  39                 
                          

RECEPTION

                           12     Sit on It, sled base with arms   grey   
10                  10              Patrician Dante glass and tables       
2                  2                                            

CLASSROOM / TRAINING FURNITURE

                           35     Krueger tables, 24 x 72   light green    0    
             0              National Gotcha seating   tan    0                 
0                                                 Nova tables, 36 / 72 with
glass top   grey spec.    10                  10              Sit on It, Transit
seating   chess rouge    22                  22              Sit on It stools w/
arms and footring   chess rouge    3                  3                        
                   

CUBICLES

                           18     Herman Milier SQA AOII panel sys.            
                                                              primarily 8 x 7
workstations                                  1ST Floor (includes reception)    
   8                  8              2ND Floor             74             74    
         3RD Floor                  99        99         

MISCELLANEOUS SYSTEMS PRODUCT

                           60     67/48 non powered panel        9        17    
        26              67/48 powered panel        1                  1         
    67/36 nonpowered panel        1        1             2              67/36
powered panel        1                  1              39/36 nonpowered panel  
          1             1              39/36 powered panel        1            
     1              39/48 powered panel        1                  1             
39/48 nonpowered panel        1                  1              48/48 corner
worksurface        1        11             12              24/36 straight
worksurface        3        4             7              support panels         
   7             7         

 

61



--------------------------------------------------------------------------------

Exhibit G

Building Rules and Regulations

 

1.

SIGN DISPLAY. Tenant’s signage will be coordinated with the business park for
uniformity and attractiveness. No sign, tag, label, picture, advertisement or
notice shall be displayed, distributed, inscribed, painted or affixed by Tenant
on any part of the outside of the building, any part visible from the outside of
the building, or any part of the Premises without prior written consent of
Landlord.

 

2.

DRIVES AND PARKING AREA. All parking shall be within the property boundaries and
within marked parking spaces. There should be no on-street parking and at no
time shall any Tenant obstruct drives and loading areas. Vehicular ingress and
egress and the use of all parking areas, including all parking areas adjoining
the Building, shall be subject to applicable laws. In all events, parking
facilities shall be used only for vehicles which can occupy a standard parking
area only, i.e. (9 feet by 18 feet). In addition, the use of any such parking
facilities shall be limited to normal business parking and shall not be used for
the continuous parking of any vehicle regardless of size, and no vehicle may be
parked for advertising purposes. Trucks shall use only designated entrances,
drives and service areas, if any.

 

3.

STORAGE AND LOADING AREAS. Unless specifically approved by Landlord in writing
in advance, no materials, supplies or equipment shall be stored in any area on
site except inside the Premises.

 

4.

LOCKS. No additional locks shall be placed on the doors of the Premises by
Tenant nor shall any existing locks be changed unless Landlord is immediately
furnished with two keys or the lock combinations thereto. All keys shall be
given to Landlord at the termination of the Lease.

 

5.

CONTRACTORS AND SERVICE MAINTENANCE. Tenant will refer all contractors,
contractor’s representatives and installation technicians, rendering any service
of or to the Premises for Tenant, to Landlord for Landlord’s approval not to be
unreasonably withheld, conditioned or delayed before performance of any
contractual service. This provision shall apply to ail work performed in the
Building including installation of electrical devices and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other physical portion of the Building.

 

6.

LODGING. Tenant shall not at any time occupy any part of the Building as
sleeping or lodging quarters.

 

7.

COOKING AND SAFETY. Tenant shall not place, install or operate on Premises or in
any part of Building, any stove or cooking facilites, or place or use in or
about the Premises any explosives, gasoline, kerosene, oil, acids, caustics or
any flammable, explosive or hazardous material without the prior written consent
of Landlord. No animals shall be brought into the building.

 

8.

WINDOW COVERINGS. Windows facing the Building exterior shall at all times be
wholly clear and uncovered (except for such blinds or curtains or other window
coverings Landlord may approve) so that a full unobstructed view of the interior
of the demised Premises may be had from the exterior of the building.

 

9.

LOST OR STOLEN PROPERTY. Landlord will not be responsible for lost or stolen
personal property, equipment, money or jewelry from the Premises regardless or
whether such loss occurs when area is locked against entry or not.

 

10.

HOUSEKEEPING. None of the entries, passages, doors, or hallways shall be
blocked, obstructed

 

62



--------------------------------------------------------------------------------

 

or littered with any rubbish, litter, trash or material of any nature placed,
emptied or thrown thereon and all alleyways serving the Premises shall be kept
clean, neat and unobstructed and shall be used only for access or egress by
Tenant, Tenant’s agents, employees or invitees.

 

11.

WATER. The water closets and other water fixtures shall not be used for any
purpose other than those for which they were constructed. No person shall waste
water by interfering with the faucets or otherwise.

 

12.

SOLICITING. Canvassing, soliciting and peddling at the Building are prohibited,
and Tenant shall cooperate to prevent such activity.

 

63



--------------------------------------------------------------------------------

Exhibit H

Premises Delivery Schedule

January 4, 2010 or the later date on which the Lease is actually executed and
delivered: All of the 3rd floor of the Building, and those portions of the 1st
and 2nd floors on the attached plans marked “Early Surrender.”

March 1, 2010: those portions of the 1st and 2nd floors on the attached plans
marked “Avaya” and “Applied”.

The “Outside Premises Delivery Date” referred to in the Lease is March 1, 2010.

 

64



--------------------------------------------------------------------------------

LOGO [g97394ex10_15pg65.jpg]

 

1



--------------------------------------------------------------------------------

LOGO [g97394ex10_15pg66.jpg]

 

2



--------------------------------------------------------------------------------

Exhibit I

Sign Location

 

1



--------------------------------------------------------------------------------

Exhibit J

Rooftop Equipment Location

 

2